Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                Page 1 of 63 PageID 271




                   Additional Case Law, Code & Exhibits


      I. 5th Circuit Antitrust and Sherman Act Case Law
  MM Steel, LP v. Reliance Steel & Aluminum Co. et al, No. 4:2012cv01227 - Document 504
                                      (S.D. Tex. 2014)
                       2 Companies conspiring against Competitor(s)



  Tunica Web Advertising v. TUNICA CASINO OPERATORS, 496 F.3d 403 (5th Cir. 2007)
                              Section 1 of the Sherman Act



Spectators’ Comm. Network, Inc. v. Colonial Country Club, et al., 253 F.3d 215 (5 th Cir. 2001)
                                  1. Engaged in Conspiracy;
                                   2. That restrained trade;
                                   3. In a particular market



             NW Wholesale Stationers v. Pac. Stationery 472 U.S. 284 (1985)
  “Disadvantage competitors by directly denying… relationships the competitor needs in the
                                   competitive struggle”



               II. DEA Antitrust Statement by the DOJ

                       UNITED STATES DEPARTMENT OF JUSTICE
                        DRUG ENFORCEMENT ADMINISTRATION
                                      |       Docket Number
In the Matter of                      |       99-27
                                      |
JOHNSON MATTHEY, INC.                 |
                                      |
                                      |
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                       Page 2 of 63 PageID 272


            MEMORANDUM OF THE ANTITRUST DIVISION OF THE UNITED STATES
                  DEPARTMENT OF JUSTICE AS AMICUS CURIAE IN SUPPORT
                           OF THE APPLICATION OF JOHNSON MATTHEY, INC.
           Competition is a rough, often inelegant process by which winners and losers -- whether
    products, firms, or technologies -- are chosen by decisions made in the marketplace. In that
process, economic actors are constantly challenged to improve on price, cost, and technology --
  or exit. The end result is economic efficiency and increased technological innovation. Properly
       understood, the various challenges to the application of Johnson Matthey, Inc. ("Johnson
         Matthey") raised by Mallinckrodt, Inc. ("Mallinckrodt") and Noramco of Delaware, Inc.
("Noramco") rest on one ground: their fervid desire to avoid such competition and the challenges
     it would pose to them. Should their efforts to block Johnson Matthey's entry into the market
      succeed, the result will almost certainly be a less efficient and less innovative market and,
                                  ultimately, higher prices for consumers.
           For that reason, assuming that the DEA can appropriately regulate Johnson Matthey's
 facilities to avoid illegal diversion, the Antitrust Division (the "Division") supports this application
  for registration.​(1)​ ​More importantly, the Division strongly recommends that the DEA avail
   itself of this opportunity to clarify yet again its commitment to competition by lowering
the regulatory barriers to entry consistent with the need to prevent unlawful diversion. As
       discussed below, where a market cannot sustain numerous participants -- whether
because of production requirements, economies of scale, or government regulation -- its
    competitiveness depends significantly on facilitating the potential for entry.​ By clearly
articulating the appropriate standard to be used in these proceedings, and by placing the burden
  of proof where it properly belongs, the DEA will be able to discourage the continuing use of its
               procedures by those who seek to hinder the development of competition



         Noramco of Delaware, Inc., Petitioner, v. Drug Enforcement Administration,
  Respondent.johnson Matthey, Inc., Intervenornoramco of Delaware, Inc., Petitioner, v. Drug
   Enforcement Administration, Respondent.penick Corporation, Inc. and Mallinckrodt, Inc.,
                       Intervenors, 375 F.3d 1148 (D.C. Cir. 2004)

  Noramco of Delaware, Inc. (Noramco) has filed two petitions for review of final orders of the
  Drug Enforcement Agency (DEA, Agency) which grant applications by Johnson Matthey, Inc.
(Johnson Matthey) and by Penick Corporation, Inc. (Penick) to register as importers of narcotic
raw materials (NRMs) pursuant to the Controlled Substances Import and Export Act, 21 U.S.C.
   §§ 952 and 958, and the Controlled Substances Act, 21 U.S.C. §§ 823 et seq., (collectively
    referred to as CSA). For the reasons set out below, we deny both of Noramco's petitions.
    The CSA establishes a comprehensive regulatory system that controls the manufacture,
   distribution and use of hazardous drugs. MD Pharm., Inc. v. DEA, 133 F.3d 8, 10 (D.C. Cir.
1998). The DEA Administrator, by delegation of the United States Attorney General, 28 C.F.R. §
     0.100(b), classifies each drug into one of five schedules according to such factors as its
   potential for abuse and its risk to the public health Id. (citing 21 U.S.C. § 811).​1​ In order to
 import or export a controlled substance, a company must apply for and obtain registration with
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                   Page 3 of 63 PageID 273


       the DEA, 21 U.S.C. § 957, which is required to register an application for Schedule I or II
 substances if it "determines that such registration is consistent with the public interest and with
United States obligations under international treaties, conventions, or protocols in effect on May
  1, 1971," 21 U.S.C. § 958(a). Section 823(a) of title 21 sets out the factors to be considered in
      determining the public interest: (1) "maintenance of effective controls against diversion of
      [controlled substances and their compounds] into other than legitimate medical, scientific,
      research, or industrial channels, by limiting the importation and bulk manufacture of such
     controlled substances to a number of establishments which can produce an adequate and
uninterrupted supply of these substances under adequately competitive conditions for legitimate
medical, scientific, research, and industrial purposes"; (2) "compliance with applicable State and
   local law"; (3) "promotion of technical advances in the art of manufacturing these substances
     and the development of new substances"; (4) the "prior conviction record of [the] applicant
    under Federal and State laws relating to the manufacture, distribution, or dispensing of such
        substances"; (5) "past experience in the manufacture of controlled substances, and the
existence in the establishment of effective control against diversion"; and (6) "such other factors
      as may be relevant to and consistent with the public health and safety." Pursuant to these
   provisions, both Johnson Matthey and Penick filed applications with the DEA for registration.
 Before filing its registration application, Johnson Matthey was already registered as an importer
of phenyl acetone, a Schedule II controlled substance, and as a bulk manufacturer of Schedule I
     and II substances, including oxycodone and hydrocodone, which are active pharmaceutical
    ingredients (APIs) that it sells in bulk to manufacturers of narcotic-based prescription drugs.
 Because Johnson Matthey was not registered to import opium or poppy straw concentrate, the
      NRMs from which the narcotic alkaloids morphine, codeine and thebaine are extracted to
produce oxycodone and hydrocodone, it had to rely on supplies from Noramco and Mallinckrodt,
Inc. (Mallinckrodt), the two companies then registered to import the NRMs. Dissatisfied with this
  arrangement, on December 23, 1998 it filed an application to modify its registration to include
     importation of opium and poppy straw concentrate. At the same time it applied to renew its
  registration to manufacture Schedule I and II controlled substances in bulk. On May 10, 1999
    Noramco and Mallinckrodt filed separate objections to and requests for hearing on Johnson
                                    Matthey's registration application.
     An administrative law judge (ALJ) conducted a hearing in January 2000. In a decision filed
    September 21, 2000 the ALJ recommended that Johnson Matthey's application be granted,
subject to the conditions that Johnson Matthey (1) demonstrate to the DEA's satisfaction, before
receipt of its first NRM shipment, "the manner in which the NRMs will be imported, transferred to
   the processing facility, and processed," (2) provide the DEA with a timetable for its proposed
    "ramp-up activities" and (3) inform the DEA of "any changes to these procedures and/or any
  changes made to the physical plant" and obtain approval thereof before making any shipment
  under the "changed circumstances." Johnson Matthey, Inc., Docket No. 99-27 (September 21,
 2000) ("Recommended Rulings, Findings of Fact, Conclusions of Law, and Decision") (ALJ Op.
                                              I), slip op. at 57.
 In a decision dated May 22, 2002 the DEA Deputy Administrator adopted and incorporated the
   ALJ's findings and conclusions "in their entirety" and granted Johnson Matthey "a conditional
 registration until such time as Johnson Matthey's facilities are complete and DEA can complete
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                  Page 4 of 63 PageID 274


     its requisite physical security and record keeping evaluation to ensure Johnson Matthey's
  continued protection of NRMs against diversion." Johnson Matthey, Inc., 67 Fed.Reg. 39,041,
  39,045 (June 6, 2002) (conditional grant of registration to import Schedule II substances). The
     decision further directed that "Johnson Matthey should provide DEA with a timetable of its
    proposed activities and submissions so that DEA may plan for the prompt scheduling of its
                          inspection and review activities." Id. at 39,045-46.
Penick filed its application on April 11, 2000 for registration to import the Schedule II NRMs coca
  leaves, raw opium, poppy straw and poppy straw concentrate and to manufacture Schedule II
    APIs, including oxycodone, hydrocodone, morphine, hydromorphone and codeine, from the
imported NRMs. On September 15, 2000 Noramco and Mallinckrodt each filed objections to and
                       requests for hearing on Penick's registration application.
 An ALJ conducted a hearing on Penick's application in July and August 2001. In a decision filed
May 29, 2002 the ALJ recommended that Penick's application be granted. Penick Corp., Docket
 No. 01-3 (May 29, 2002) ("Opinion and Recommended Ruling, Findings of Fact, Conclusions of
   Law and Decision of the Administrative Law Judge") (ALJ Op. II). On February 11, 2003, the
  DEA Deputy Administrator issued a final order adopting the ALJ's findings and conclusions "in
 their entirety." Penick Corp., Inc., 68 Fed.Reg. 6947, 6948 (Feb. 11, 2003) (grant of registration
                                   to import Schedule II substances).
Noramco filed a timely petition for review of each registration approval. Malinckrodt intervened in
           the challenge to Penick's registration. We address each registration separately.
  Noramco challenges the DEA's conditional grant of Johnson Matthey's registration application
   on two grounds: (1) the DEA misconstrued its obligation to ensure effective diversion control
     under section 823(a) and (2) the DEA acted arbitrarily and capriciously in failing to require
  Johnson Matthey to submit detailed plans for importing NRMs and processing them into APIs.
                                  We find neither ground meritorious.
 First, Noramco contends the DEA's approval of Johnson Matthey's registration contravenes the
  plain language of section 823(a) (1). We review the DEA's interpretation of section 823 under
                               the familiar two-step Chevron framework:
  We first ask "whether Congress has directly spoken to the precise question at issue," in which
 case we "must give effect to the unambiguously expressed intent of Congress." If the "statute is
   silent or ambiguous with respect to the specific issue," however, we move to the second step
 and defer to the agency's interpretation as long as it is "based on a permissible construction of
                                               the statute."
 Bluewater Network v. EPA, 372 F.3d 404, 410 (D.C. Cir. 2004) (quoting Chevron U.S.A. Inc. v.
     Natural Res. Def. Council,​ ​467 U.S. 837​, 842-43, 104 S. Ct. 2778, 2781, 81 L. Ed. 2d 694
(1984)). Noramco contends that under Chevron step one, the unambiguous language of section
    823(a) (1) requires that, before the DEA approves an application for registration to import a
    Schedule I or II controlled substance, the agency is required to balance the risk of unlawful
  diversion of the substance against the need for competition by ensuring both (1) that effective
 controls will be maintained against diversion and (2) that approval will not increase the number
   of importers beyond that which can "produce an adequate and uninterrupted supply of these
   substances under adequately competitive conditions for legitimate ... purposes," 21 U.S.C. §
                                        823(a) (1). We disagree.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                     Page 5 of 63 PageID 275


  Section 823(a) (1) does not expressly speak to whether the DEA must consider the number of
 importers necessary to provide an adequate supply if it determines diversion will be effectively
  controlled regardless. The stated purpose of section 823(a) (1) is to effectively control against
     diversion and it expressly directs the DEA to limit competition only as a means to achieve
   "maintenance" of such control. In the absence of an express contrary statutory directive, the
  DEA reasonably concluded under Chevron step 2 that "if DEA determines that there would be
     no increased difficulty in controlling diversion, the requirements of [section 823(a) (1)] are
 satisfied, and an analysis of adequate competition is not required." 67 Fed.Reg. at 39,044; see
also id. at 39,043-44 ("Furthermore, DEA has written that, stated conversely, DEA is `required to
     register an applicant who meets all the other statutory requirements, without regard to the
adequacy of competition, if the Administration determines that registering another manufacturer
 will not increase the difficulty of maintaining effective controls against diversion.'") (quoting Bulk
 Manufacture of Schedule I and II Substance, 39 Fed.Reg. 12,138 (DEA April 13, 1974)).2​ ​ The
 DEA determined, based on substantial expert testimony, that Johnson Matthey's registration is
 consistent with section 823(a) (1) because it found that "Johnson Matthey is in compliance with
DEA regulations" and "maintain [s] effective controls against diversion of controlled substances,"
67 Fed. Reg. at 39,044-45 — findings that Noramco does not dispute, see Pet'r Br. (02-1211) at
 24. After analyzing the other five statutory factors, the DEA concluded that registration is in the
  public interest based on findings that Johnson Matthey's registration (1) "promote [s] technical
advances in the manufacturing of oxycodone and hydrocodone" because Johnson Matthey had
obtained or applied for 6 patents to more efficiently produce APIs and (2) helps ensure a steady
  supply of APIs and pharmaceuticals. 67 Fed.Reg. at 39,045, ALJ Op. I at 16-17. Thus, under
    the DEA's permissible interpretation of section 823(a), it was required to approve Johnson
    Matthey's registration Noramco challenges the DEA's reading of section 823(a) (1) on two
  grounds. First, Noramco charges that the DEA's interpretation ignores the distinction between
 the statutory regulation of Schedule I and II substances, at issue here, and of Schedule III and
    IV substances. Noramco points out that section 823(d), which governs Schedule III and IV
  substances, lists the same six public interest factors as section 823(a) — except that the first
   factor in 823(d) (1) lacks the limiting prepositional phrase addressing supply and competition
     contained in section 823(a) (1) ("by limiting the importation and bulk manufacture of such
    controlled substances to a number of establishments which can produce an adequate and
uninterrupted supply of these substances under adequately competitive conditions for legitimate
    medical, scientific, research, and industrial purposes"). The DEA's interpretation, Noramco
argues, "eviscerates" this distinction by eliminating the competition factor from the public interest
calculus. Not so. Under the DEA's interpretation, it must still ensure that the number of importers
  and manufacturers is limited where such limitation is necessary to maintain effective diversion
  controls; it is only where, as here, the DEA affirmatively finds that diversion will be effectively
    controlled without regard to limiting competition that it is not required to inquire into market
                                            competitiveness.
  Second, Noramco contends the DEA's interpretation is inconsistent with the CSA's legislative
  history and with the testimony before the ALJ by a former DEA administrator. The statements
      Noramco cites, however, simply reflect a concern that the marketing of Schedule I and II
   controlled substances not be so broadened as to enhance the risk of diversion. See Pet'r Br.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                    Page 6 of 63 PageID 276


   (02-1211) at 42-44 (quoting S.Rep. No. 91-613 at 7 (1969) (explaining that section 823(a) (1)
addresses "concern ... that parts of [the CSA] ... may tend to expand the commerce in controlled
   dangerous substances, particularly narcotics, possibly adding to the danger of diversion and
      leading to unfavorable changes in the price structures of these substances") (first ellipsis
      added); CSA, Hearings before the Subcomm. to Investigate Juvenile Delinquency of Sen.
     Comm. on the Judiciary, 91st Cong. 261-62 (1969) (Statement of Attorney Gen. Mitchell) ("
   [T]here is no intention on the part of the Justice Department nor the Bureau of Narcotics and
    Dangerous Drugs by this provision to expand beyond necessity ... any manufacturers in this
particular area"); id. at 371 (Statement of Dep't of Justice) ("If evidence indicates that additional
licensing will result in more reasonable prices with no significant diminution in the effectiveness
of drug control, the Attorney General should be able to license the additional manufacturers."));
     Pet'r Br. (02-1211) at 40 (quoting testimony of former DEA Administrator Peter Bensinger)
  ("Given the intent of the law and regulations to limit the number of registrants, in administering
    the law one must accept that not all qualified persons who seek to register are entitled to be
    registered.... The public interest is served by limiting the access to NRMS to a much smaller
 number of companies than would be appropriate in a free market."). That concern is not in play
          where, as here, the DEA affirmatively finds that diversion is effectively controlled.
     Noramco next contends that the DEA acted arbitrarily and capriciously in not requiring that
  Johnson Matthey submit "concrete" plans for how it will import and process NRMs (specifically
regarding the technology it will use, the amount and identity of NRMs imported, the kind of plant
 it will construct, the technical expertise of its employees and its commitment to spend sufficient
     funds). Noramco asserts that by failing to do so the DEA held Johnson Matthey to a "lower
 standard of proof" than it imposed when it granted the registration application of McNeilab, Inc.
in 1981. Pet'r Br. (02-1211) 57. We see no material difference in the DEA's treatment of the two
applicants. McNeilab's application was approved "contingent upon the successful completion of
   all necessary and pertinent actions outlined in the applications, such as the construction of a
     secure manufacturing facility, and upon the ultimate approval of those actions by the Drug
Enforcement Administration." McNeilab, Inc., 46 Fed.Reg. 22,089 (DEA Apr. 15, 1981) (grant of
    registration; adopting findings of fact and conclusions of law from McNeilab, Inc, Docket No.
  78-12 (Aug. 20, 1980)). This is substantially what the DEA did in approving Johnson Matthey's
 application "upon Johnson Matthey's providing to DEA, prior to the receipt of the first shipment
     of NRMs, sufficient information concerning its facilities and procedures contingent upon the
  successful completion of all necessary and pertinent actions outlined in the applications, such
  as the construction of a secure manufacturing facility, and upon the ultimate approval of those
actions by the Drug Enforcement Administration." 67 Fed.Reg. at 39,045. In each case, the DEA
withheld final approval pending the applicant's completion of its facilities and the DEA's ultimate
   approval thereof. Noramco complains in particular that the DEA did not require that Johnson
     Matthey, as McNeilab was required to do, provide a "concrete business plan calling for the
    importation of opium and the construction of a plant capable of converting opium into APIs."
      Pet'r Br. (02-1211) at 58. Unlike McNeilab, however, Johnson Matthey was already in the
   business of importing and manufacturing controlled substances and had facilities in place for
        doing so. Given Johnson Matthey's experience and its pre-existing facilities, the DEA
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                    Page 7 of 63 PageID 277


    reasonably required less detailed specifications in advance of Jackson Matthey's proposed
                                                 expansion.3​
    Noramco and intervenor Mallinckrodt raise both statutory and evidentiary challenges to the
DEA's approval of Penick's registration. We address, and reject, each of their arguments in turn.
       First, Noramco and Mallinckrodt assert the DEA misinterpreted section 823(a) (1) as not
    requiring it to consider the effect of Penick's registration on diversion overseas, specifically
   potential diversion in India, a primary source of imported NRMs.​4​ This argument fails for two
reasons. First, the DEA in fact considered and rejected the contention that Penick's registration
     would increase diversion in India. Noramco argued before the agency that Penick's use of
  morphine-based technology was less efficient than Noramco's use of a high-thebaine-content
 poppy to produce oxycodone and would therefore increase demand, cultivation and production
of opium in India and, in turn, the likelihood of diversion there. See JA 145-49 (Decl. of Noramco
  Vice President Michael Kindergan) (citing Decl. of Michael Wilson, Ph.D.). The ALJ found that
  "Noramco's and Mallinckrodt's claims that registering Penick would increase diversion in India
are speculative at best, particularly in light of the as-yet-unknown impact of the expanded use of
   high-the-baine-content poppy straw as a narcotic raw material." ALJ Op. II at 94.​5​ We agree
       with the ALJ's assessment, especially in light of the testimony by Penick's research and
development director that Penick could also manufacture oxycodone from high-thebaine poppy
       straw. See JA 997, 1004 (testimony of Bao-Shan Huang, Ph.D.) In any event, the DEA's
 alternate determination that it is not required to consider possible diversion overseas reflects a
     reasonable construction of section 823(a) (1) and we therefore uphold it under step two of
                                                  Chevron.
  As both the ALJ and the DEA noted, section 823(a) (1) is silent on whether the "diversion" the
   DEA must consider is limited to the United States or includes unlawful diversion overseas as
  well.6​ ​ Nonetheless, the language of the statute itself, in its focus on importation and domestic
manufacturing, suggests, reasonably enough, that the Congress was concerned with preventing
diversion in this country rather than abroad. The legislative history similarly suggests an intent to
 prevent diversion through control of commercial activities that occur in this country, rather than
in the countries of origin. See Comprehensive Drug Abuse Prevention and Control Act of 1970,
 H. Rep. No. 91-1444 (Sept. 10, 1970), reprinted in 1970 U.S.C.C.A.N. 4566, 4571-72 ("The Bill
 is designed to improve the administration and regulation of the manufacturing, distribution, and
   dispensing of controlled substances by providing for a `closed' system of drug distribution for
       legitimate handlers of such drugs. Such a closed system should significantly reduce the
widespread diversion of these drugs out of legitimate channels into the illicit market. ..."). On the
       flip side, we find unpersuasive the authorities Noramco cites to support its assertion that
    "diversion," within the meaning of section 823(a) (1), is intended to include pre-importation
       diversion overseas. Neither the CSA's restrictions on limiting the United States' export of
narcotics nor policies, unrelated to the CSA, that reflect concern over overseas diversion nor the
      testimony of a former DEA Administrator (cautioning against registering importers whose
  activities might adversely affect "`the worldwide control, stability and supply of NRMs'" or "`the
      international drug control effort,'" Pet'r Br. at (03-1060) at 53 (quoting testimony of former
      Administrator Peter Bensinger)), negate the reasonableness of the DEA's construction of
                                            section 326(a) (1).​7
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                   Page 8 of 63 PageID 278


    Next, Noramco and Mallinckrodt challenge the DEA's decision on a sufficiency of evidence
 ground. Under the CSA, the DEA's findings of fact, "if supported by substantial evidence, shall
be conclusive." 21 U.S.C. § 877; see MD Pharmaceutical, Inc. v. DEA, 133 F.3d 8, 14 (D.C. Cir.
      1998). We conclude that the challenged portions of the DEA's decision are supported by
                                   substantial evidence in the record.
    Noramco and Mallinckrodt first assert that substantial evidence does not support the DEA's
  finding, in support of registration, that competition among NRM importers that process APIs is
not adequate.8​ ​ See 21 U.S.C. § 823(a) (1) (directing DEA to consider "maintenance of effective
      controls against diversion of [controlled substances and their compounds] into other than
   legitimate medical, scientific, research, or industrial channels, by limiting the importation and
     bulk manufacture of such controlled substances to a number of establishments which can
        produce an adequate and uninterrupted supply of these substances under adequately
competitive conditions for legitimate medical, scientific, research, and industrial purposes"). The
   ALJ concluded that competition was inadequate based on the undisputed evidence that "the
  prices of active pharmaceutical ingredients rose steeply from 1991 to 2000," concluding that "
  [t]his price increase, absent specific explanation, is strong evidence of a lack of competition in
    the active pharmaceutical ingredient market." ALJ Op. II at 92. The ALJ acknowledged that
       during the period there were a number of "switches" by purchasers from one of the bulk
     suppliers (Noramco and Mallinckrodt) to the other but concluded they "do not demonstrate
  strong competition."​9​ Id. Noramco and Mallinckrodt argue, as they did before the agency, that
        the price increases are attributable to rising costs of raw materials, rather than lack of
   competition, and cite their expert's testimony before the ALJ that their profit margins actually
  decreased between 1988 and 2000. The ALJ, however, found the increases in API prices and
      NRM costs "do not correlate strongly," id., and this finding is supported by the evidence.
   Penick's expert economic witness, Michael I. Cragg, disputed the opinions of Noramco's and
 Mallinckrodt's experts, explaining they had compared apples with oranges. Cragg testified that
  the comparison of API prices and NRM costs "does not account for the relative importance of
     NRM inputs in overall costs" because " [a] kilogram of API and a kilogram of NRM are not
   comparable — the mistake is analogous to comparing the price of a gallon of gasoline to the
   price of a gallon of crude oil." JA 193 (Written Revised Direct Testimony of Michael I. Cragg,
Ph.D.). The ALJ credited Cragg's testimony over the other experts', see ALJ Op. II at 89 (" [T]he
two types of increases [costs of NRMs and prices of APIs] seem to be only loosely related when
     the proportion of the price of the active pharmaceutical ingredient that is attributable to the
    narcotic raw material is taken into consideration."), and our review of her choice among the
"`disputing expert witnesses'" is "particularly deferential." Fla. Mun. Power Agency v. FERC. 315
  F.3d 362, 368 (D.C. Cir. 2003) (quoting Wis. Valley Improvement Co. v. FERC, 236 F.3d 738,
   746-47 (D.C. Cir. 2001)). Moreover, it is not surprising that profit margins declined somewhat
 after 1994 when Noramco joined Mallinckrodt in the market, transforming it from a monopoly to
  a duopoly — but this does not mean the minimal competition between two market participants
 was adequate. Noramco and Mallinckrodt also cite the evidence of customer switches between
 them as evidence of competition but, as the ALJ noted, citing Cragg's testimony, there was no
evidence these switches were related to changes in API prices. Last, Noramco and Mallinckrodt
  assert that increased competition will not reduce the price of drugs to the consumer. This may
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                  Page 9 of 63 PageID 279


be true but expanding the playing field may yield other benefits such as reduced prices for bulk
API purchasers and improved product quality, reliability of supply, financial terms and conditions
                                      and order lead times.
 Finally, Noramco challenges the DEA's finding that Penick's registration will promote technical
advances. Specifically, Noramco asserts that Penick's morphine-based production technology is
  less efficient than Noramco's high-thebaine poppy technology. This argument overlooks the
   substantial evidence that Penick has developed and patented numerous other processing
 technologies. See, e.g., JA 42-43, 72, 2384-85, 2696. Accordingly, we reject this argument as
                                               well.
          For the foregoing reasons, the petitions for review in these cases are denied.
                                          So ordered.




                                      Extra Case Law
                     John Doe Inc v. DEA, 484 F.3d 561 (D.C. Cir. 2007)
  Norman Bridge Drug Company, Plaintiff-appellee, v. Michael Banner, John R. Bartels, Jr.,
 Administrator, Drug Enforcement Administration, et al., Defendants-appellants, 529 F.2d 822
                                       (5th Cir. 1976)




                                     III. RFRA Law
                 Burwell v. Hobby Lobby Stores, Inc. 573 U.S. ___ (2014)
         “​Following our decision in City of Boerne, Congress passed the Religious Land
   Use and Institutionalized Persons Act of 2000 (RLUIPA), 114Stat. 803, 42 U. S. C.
   §2000cc et seq. That statute, enacted under Congress’s Commerce and Spending
Clause powers, imposes the same general test as RFRA but on a more limited category
of governmental actions. See Cutter v. Wilkinson, 544 U. S. 709 –716 (2005). And, what
    is most relevant for present purposes, RLUIPA amended RFRA’s definition of the
“exercise of religion.” See §2000bb–2(4) (importing RLUIPA definition). Before RLUIPA,
  RFRA’s definition made reference to the First Amendment. See §2000bb–2(4) (1994
       ed.) (defining “exercise of religion” as “the exercise of religion under the First
Amendment”). In RLUIPA, in an obvious effort to effect a complete separation from First
   Amendment case law, Congress deleted the reference to the First Amendment and
   defined the “exercise of religion” to include “any exercise of religion, whether or not
      compelled by, or central to, a system of religious belief.” §2000cc–5(7)(A). And
  Congress mandated that this concept “be construed in favor of a broad protection of
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19             Page 10 of 63 PageID 280


religious exercise, to the maximum extent permitted by the terms of this chapter and the
                               Constitution.” §2000cc–3(g).




      It held that the Greens’ businesses are “persons” under RFRA, and that the
 corporations had established a likelihood of success on their RFRA claim because the
       contraceptive mandate substantially burdened their exercise of religion...””


“Also rejected is the Government’s central submission that, because it has a compelling
interest in the uniform application of the Controlled Substances Act, no exception to the
DMT ban can be made to accommodate the UDV. The Government argues, inter alia,
   that the Act’s description of Schedule I substances as having “a high potential for
abuse,” “no currently accepted medical use,” and “a lack of accepted safety for use . . .
       under medical supervision,” 21 U. S. C. §812(b)(1), by itself precludes any
consideration of individualized exceptions, and that the Act’s “closed” regulatory system,
which prohibits all use of controlled substances except as the Act itself authorizes, see
 Gonzales v. Raich, 545 U. S. ___, ___, cannot function properly if subjected to judicial
exemptions. Pp. 8–16. (a) RFRA and its strict scrutiny test contemplate an inquiry more
focused than the Government’s categorical approach. RFRA requires the Government
  to demonstrate that the compelling interest test is satisfied through application of the
   challenged law “to the person”—the particular claimant whose sincere exercise of
      religion is being substantially burdened. 42 U. S. C. §2000bb–1(b). Section
2000bb(b)(1) expressly adopted the compelling interest test of Sherbert v. Verner, 374
  U. S. 398, and Wisconsin v. Yoder, 406 U. S. 205. There, the Court looked beyond
broadly formulated interests justifying the general applicability of government mandates,
 scrutinized the asserted harms, and granted specific exemptions to particular religious
  claimants. Id., at 213, 221, 236; Sherbert, supra, at 410. Outside the Free Exercise
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 11 of 63 PageID 281


  area as well, the Court has noted that “[c]ontext matters” in applying the compelling
 interest test, Grutter v. Bollinger, 539 U. S. 306, 327, and has emphasized that strict
scrutiny’s fundamental purpose is to take “relevant differences” into account, Adarand
  Constructors, Inc. v. Peña, 515 U. S. 200, 228. Pp. 9–10. (b) Under RFRA’s more
  focused inquiry, the Government’s mere invocation of the general characteristics of
Schedule I substances cannot carry the day. Although Schedule I substances such as
  DMT are exceptionally dangerous, see, e.g., Touby v. United States, 500 U. S. 160,
  162, there is no indication that Congress, in classifying DMT, considered the harms

                          posed by the particular use at issue.
                                            ...
Before the District Court, the Government also asserted an interest in compliance with
   the 1971 United Nations Convention on Psychotropic Substances, Feb. 21, 1971,
   [1979–1980], 32 U. S. T. 543, T. I. A. S. No. 9725. The Convention, signed by the
United States and implemented by the Controlled Substances Act, calls on signatories
to prohibit the use of hallucinogens, including DMT. The Government argues that it has
   a compelling interest in meeting its international obligations by complying with the
     Convention. The District Court rejected this interest because it found that the
Convention does not cover hoasca. The court relied on the official commentary to the
   Convention, which notes that “Schedule I [of the Convention] does not list natural
hallucinogenic materials,” and that “[p]lants as such are not, and it is submitted are also
not likely to be, listed in Schedule I, but only some products obtained from plants.” U. N.
  Commentary on the Convention on Psychotropic Substances 387, 385 (1976). The
 court reasoned that hoasca, like the plants from which the tea is made, is sufficiently
 distinct from DMT itself to fall outside the treaty. See 282 F. Supp. 2d, at 1266–1269.
 We do not agree. The Convention provides that “a preparation is subject to the same
  measures of control as the psychotropic substance which it contains,” and defines
“preparation” as “any solution or mixture, in whatever physical state, containing one or
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                       Page 12 of 63 PageID 282


 more psychotropic substances.” See 32 U. S. T., at 546, Art. 1(f)(i); id., at 551, Art. 3.
 Hoasca is a “solution or mixture” containing DMT; the fact that it is made by the simple
 process of brewing plants in water, as opposed to some more advanced method, does
   not change that. To the extent the commentary suggests plants themselves are not
 covered by the Convention, that is of no moment—the UDV seeks to import and use a
  tea brewed from plants, not the plants themselves, and the tea plainly qualifies as a
“preparation” under the Convention. The fact that hoasca is covered by the Convention,
    however, does not automatically mean that the Government has demonstrated a
  compelling interest in applying the Controlled Substances Act, which implements the
                    Convention, to the UDV’s sacramental use of the tea.”




                               City of Boerne v. Flores521 U.S. 507 (1997)
Congress enacted RFRA in direct response to the Court's decision in ​Employment Div., Dept. of
Human Resources of Ore. ​v. ​Smith,​ ​494 U. S. 872​ (1990). There we considered a Free Exercise
         Clause claim brought by members of the Native American Church who were denied
 unemployment benefits when they lost their jobs because they had used peyote. Their practice
    was to ingest peyote for sacramental purposes, and they challenged an Oregon statute of
general applicability which made use of the drug criminal. In evaluating the claim, we declined to
  apply the balancing test set forth in ​Sherbert ​v. ​Verner,​ ​374 U. S. 398​ (1963), under which we
would have asked whether Oregon's prohibition substantially burdened a religious practice and,
    if it did, whether the burden was justified by a compelling government interest. We stated:
"[G]overnment's ability to enforce generally applicable prohibitions of socially harmful conduct ...
   cannot depend on measuring the effects of a governmental action on a religious objector's
  spiritual development. To make an individual's obligation to obey such a law contingent upon
 the law's coincidence with his religious beliefs, except where the State's interest is 'compelling'
    ... contradicts both constitutional tradition and common sense." 494 U. S., at 885 (internal
                                  quotation marks and citations omitted).
   The application of the ​Sherbert t​ est, the ​Smith d ​ ecision explained, would have produced an
   anomaly in the law, a constitutional right to ignore neutral laws of general applicability. The
   anomaly would have been accentuated, the Court reasoned, by the difficulty of determining
  whether a particular practice was central to an individual's religion. We explained, moreover,
that it "is not within the judicial ken to question the centrality of particular beliefs or practices to a
   faith, or the validity of particular litigants' interpretations of those creeds." 494 U. S., at 887
                             (internal quotation marks and citation omitted).
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                      Page 13 of 63 PageID 283


  The only instances where a neutral, generally applicable law had failed to pass constitutional
    muster, the ​Smith C ​ ourt noted, were cases in which other constitutional protections were at
stake. ​Id., ​at 881-882. In ​Wisconsin v​ . ​Yoder,​ 4
                                                      ​ 06 U. S. 205​ (1972), for example, we invalidated
    Wisconsin's mandatory school-attendance law as applied to Amish parents who refused on
 religious grounds to send their children to school. That case implicated not only the right to the
      free exercise of religion but also the right of parents to control their children's education.
The ​Smith ​decision acknowledged the Court had employed the ​Sherbert t​ est in considering free
  exercise challenges to state unemployment compensation rules on three occasions where the
   balance had tipped in favor of the individual. See ​Sherbert, supra; Thomas ​v. ​Review Bd. of
   Indiana Employment Security Div.,​ 4    ​ 50 U. S. 707​ (1981); ​Hobbie v​ . ​Unemployment Appeals
       Comm'n of Fla.,​ ​480 U. S. 136​ (1987). Those cases, the Court explained, stand for "the
    proposition that where the State has in place a system of individual exemptions, it may not
 refuse to extend that system to cases of religious hardship without compelling reason." 494 U.
 S., at 884 (internal quotation marks omitted). By contrast, where a general prohibition, such as
 Oregon's, is at issue, "the sounder approach, and the approach in accord with the vast majority
    of our precedents, is to hold the test inapplicable to [free exercise] challenges." ​Id., ​at 885.
   Smith h ​ eld that neutral, generally applicable laws may be applied to religious practices even
                       when not supported by a compelling governmental interest.
 Four Members of the Court disagreed. They argued the law placed a substantial burden on the
Native American Church members so that it could be upheld only if the law served a compelling
 state interest and was narrowly tailored to achieve that end. ​Id., ​at 894. JUSTICE O'CONNOR
concluded Oregon had satisfied the test, while Justice Blackmun, joined by Justice Brennan and
       Justice Marshall, could see no compelling interest justifying the law's application to the
                                                 members.
 These points of constitutional interpretation were debated by Members of Congress in hearings
 and floor debates. Many criticized the Court's reasoning, and this disagreement resulted in the
                                passage of RFRA. Congress announced:
   "(1) [T]he framers of the Constitution, recognizing free exercise of religion as an unalienable
right, secured its protection in the First Amendment to the Constitution; "(2) laws 'neutral' toward
    religion may burden religious exercise as surely as laws intended to interfere with religious
                                                  exercise;
       "(3) governments should not substantially burden religious exercise without compelling
                                                justification;
      "(4) in Employment Division v. Smith,​ ​494 U. S. 872​ (1990), the Supreme Court virtually
eliminated the requirement that the government justify burdens on religious exercise imposed by
                                    laws neutral toward religion; and
  "(5) the compelling interest test as set forth in prior Federal court rulings is a workable test for
striking sensible balances between religious liberty and competing prior governmental interests."
                                         42 U. S. C. § 2000bb(a).
                                     The Act's stated purposes are:
     "(1) to restore the compelling interest test as set forth in Sherbert v. Verner,​ ​374 U. S. 398
    (1963) and Wisconsin v. Yoder,​ ​406 U. S. 205​ (1972) and to guarantee its application in all
                  cases where free exercise of religion is substantially burdened; and
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                    Page 14 of 63 PageID 284


"(2) to provide a claim or defense to persons whose religious exercise is substantially burdened
                                   by government." § 2000bb(b).
  RFRA prohibits "[g]overnment" from "substantially burden[ing]" a person's exercise of religion
     even if the burden results from a rule of general applicability unless the government can
 demonstrate the burden "(1) is in furtherance of a compelling governmental interest; and (2) is
the least restrictive means of furthering that compelling governmental interest." § 2000bb-1. The
Act's mandate applies to any "branch, department, agency, instrumentality, and official (or other
person acting under color oflaw) of the United States," as well as to any "State, or ... subdivision
 of a State." § 2000bb-2(1). The Act's universal coverage is confirmed in § 2000bb-3(a), under
 which RFRA "applies to all Federal and State law, and the implementation of that law, whether
statutory or otherwise, and whether adopted before or after [RFRA's enactment]." In accordance
      with RFRA's usage of the term, we shall use "state law" to include local and municipal
                                             ordinances.


                        IV. Coca Cases Pre-Monopoly
                           Mellouli v. Lynch 575 U.S. ___ (2015)
              Pre-1970 Coca Statutes applied with the Controlled Substances Act



                                Linder v. United States 268 U.S. 5 (1925)
“The Harrison Narcotic Law, approved December 17, 1914, c. 1, 38 Stat. 785 -- 12 sections -- is
                                                  entitled:
   "An Act to provide for the registration of, with collectors of internal revenue, and to impose a
  special tax upon all persons who produce, import, manufacture, compound, deal in, dispense,
 sell, distribute, or give away opium or coca leaves, their salts, derivatives, or preparations, and
                                           for other purposes.”
                                            Section 1 provides:
    "That on and after the first day of March, nineteen hundred and fifteen, every person [with
   exceptions not here important] who produces, imports, manufactures, compounds, deals in,
         dispenses, sells, distributes, or gives away opium or coca leaves or any compound,
  manufacture, salt, derivative, or preparation thereof, shall register with the collector of internal
                                                 revenue,"
                                                     ...
    The declared object of the Narcotic Law is to provide revenue, and this Court has held that
   whatever additional moral end it may have in view must "be reached only through a revenue
 measure and within the limits of a revenue measure." United States v. Jin Fuey Moy,​ 2     ​ 41 U. S.
   394,​ ​ ​241 U. S. 402​. Congress cannot, under the pretext of executing delegated power, pass
 laws for the accomplishment of objects not intrusted to the federal government. And we accept
    as established doctrine that any provision of an Act of Congress ostensibly enacted under
     power granted by the Constitution, not naturally and reasonably adapted to the effective
     exercise of such power, but solely to the achievement of something plainly within power
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                           Page 15 of 63 PageID 285


reserved to the states, is invalid and cannot be enforced.​ M        ​ cCulloch v. Maryland,​ 4 Wheat, 316,
    17 U. S. 423;​ ​ ​License Tax Cases,​ 5 Wall. 462;​ ​United States v. De Witt,​ 9 Wall. 41; Keller v.
United States,​ 2 ​ 13 U. S. 138​; Hammer v. Dagenhart,​ 2     ​ 47 U. S. 251;​ Child Labor Tax Case,​ 2    ​ 59
            U. S. 20.​ In the light of these principles, and not forgetting the familiar rule that
  "a statute must be construed, if fairly possible, so as to avoid, not only the conclusion that it is
                          unconstitutional, but also grave doubts upon that score,"
                                                         …
     Obviously, direct control of medical practice in the states is beyond the power of the federal
     government. Incidental regulation of such practice by Congress through a taxing act cannot
       extend to matters plainly inappropriate and unnecessary to reasonable enforcement of a
  revenue measure. The enactment under consideration levies a tax, upheld by this Court, upon
  every person who imports, manufactures, produces, compounds, sells, deals in, dispenses or
gives away opium or coca leaves or derivatives therefrom, and may regulate medical practice in
    the states only so far as reasonably appropriate for or merely incidental to its enforcement. It
       says nothing of "addicts," and does not undertake to prescribe methods for their medical
 treatment. They are diseased, and proper subjects for such treatment, and we cannot possibly
conclude that a physician acted improperly or unwisely or for other than medical purposes solely
  because he has dispensed to one of them, in the ordinary course and in good faith, four small
     tablets of morphine or cocaine for relief of conditions incident to addiction. What constitutes
   bona fide medical practice must be determined upon consideration of evidence and attending
   circumstances. Mere pretense of such practice, of course, cannot legalize forbidden sales, or
      otherwise nullify valid provisions of the statute, or defeat such regulations as may be fairly
          appropriate to its enforcement within the proper limitations of a revenue measure.
 United States v. Jin Fuey Moy, supra, points out that the Narcotic Law can be upheld only as a
  revenue measure. It must be interpreted and applied accordingly. Further, grave constitutional
doubts concerning § 8 cannot be avoided unless limited to persons who are required to register
      by § 1. Mere possession of the drug creates no presumption of guilt as against any other
                                                     person.
   In United States v. Doremus,​ 2   ​ 49 U. S. 86​,​ ​249 U. S. 93,​ ​ ​249 U. S. 95,​ a registered physician
    was accused of unlawfully selling, giving away and distributing 500 one-sixth grain tablets of
  heroin without official written order. Another count charged selling, dispensing and distributing
500 such tablets not in the course of regular professional practice. The trial court held § 2 invalid
                 because it invaded the police power of the state. This Court declared:
 "Of course, Congress may not, in the exercise of federal power, exert authority wholly reserved
                                              to the states. . . ."”



                       V. Marijuana Cases Pre-Monopoly

  Possession of marihuana is a crime in Texas, where petitioner was arrested, in New York,
 where petitioner asserted the transfer occurred, and in all the other States. Section 4744(a)(2)
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                       Page 16 of 63 PageID 286


prohibits transportation or concealment of marihuana by one who acquired it without having paid
     the transfer tax, which petitioner conceded that he had not done. Petitioner claimed in his
     motion for a new trial that his conviction under the Marihuana Tax Act violated his privilege
  against self-incrimination, and he argues that this Court's subsequent decisions in ​Marchetti v.
     United States,​ ​390 U. S. 39​, ​Grosso v. United States,​ ​390 U. S. 62​, and​ ​Haynes v. United
    States,​ ​390 U. S. 85​, require reversal. The Government contends that the Act's transfer tax
  provisions do not compel incriminatory disclosures because, as administratively construed and
     applied, they permit prepayment of the tax only by persons whose activities are otherwise
    lawful. Title 21 U.S.C. § 176a makes it a crime to transport or facilitate the transportation of
     illegally imported marihuana, with knowledge of its illegal importation, and provides that a
   defendant's possession of marihuana shall be deemed sufficient evidence that the marihuana
    was illegally imported or brought into the United States, and that the defendant knew of the
illegal importation or bringing in, unless the defendant explains his possession to the satisfaction
 of the jury. The trial court instructed the jury that it might find petitioner guilty of violating § 176a
  (1) solely on petitioner's testimony that the marihuana had been brought back from Mexico into
  the United States and that, with knowledge of that fact, petitioner had continued to transport it,
 or (2) partly upon his testimony that he had transported the marihuana from New York to Texas
         and partly upon the § 176a presumption. Petitioner contends that application of that
     presumption denied him due process of law. Petitioner's invocation of the privilege against
    self-incrimination under the Fifth Amendment provided a full defense to the charge under 26
                                U.S.C. § 4744(a)(2). Pp.​ ​395 U. S. 12​-29.

We consider first petitioner's claim that his conviction under the Marihuana Tax Act violated his
  privilege against self-incrimination. Petitioner argues that reversal of his Marihuana Tax Act
 conviction is required by our decisions of last Term in ​Marchetti v. United States,​ ​390 U. S. 39
 (1968), ​Grosso v. United States,​ ​390 U. S. 62​ (1968), and ​Haynes v. United States,​ ​390 U. S.
     85​ (1968). In ​Marchetti,​ we held that a plea of the Fifth Amendment privilege provided a
     complete defense to a prosecution for failure to register and pay the occupational tax on
wagers, as required by 26 U.S.C. §§ 4411-4412. We noted that wagering was a crime in almost
every State, and that 26 U.S.C. § 6107 required that lists of wagering taxpayers be furnished to
 state and local prosecutors on demand. We concluded that compliance with the statute would
    have subjected petitioner to a "​real and appreciable'"risk of self-incrimination. We further
    recognized that the occupational tax was not imposed in "`an essentially noncriminal and
      regulatory area . . . ,'" 390 U.S. at​ 3
                                             ​ 90 U. S. 57,​ but was "directed to a `selective group
  inherently suspect of criminal activities.'" We found that it would be inappropriate to impose
    restrictions on use of the information collected under the statute -- a course urged by the
    Government as a means of removing the impact of the statute upon the privilege against
self-incrimination -- because of the evident congressional purpose to provide aid to prosecutors.
 We noted that, unlike the petitioner in Shapiro v. United States,​ ​335 U. S. 1​ (1948), Marchetti
was not required to supply information which had a "public aspect" or was contained in records
                                     of the kind he customarily kept.
   In ​Grosso​, we held that the same considerations required that a claim of the privilege be a
defense to prosecution under 26 U.S.C. § 4401, which imposes an excise tax on proceeds from
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                     Page 17 of 63 PageID 287


 wagering. And in ​Haynes,​ we held for the same reasons that assertion of the Fifth Amendment
privilege provided a defense to prosecution for possession of an unregistered weapon under the
      National Firearms Act, 26 U.S.C. § 5851, despite the fact that, in "uncommon" instances,
 registration under the statute would not be incriminating. ​See​ 390 U.S. at​ ​390 U. S. 96​-97,​ ​390
 U. S. 99​. In order to understand petitioner's contention that compliance with the Marihuana Tax
Act would have obliged him to incriminate himself within the meaning of the foregoing decisions,
   it is necessary to be familiar with the statutory scheme. The Marihuana Tax Act has two main
    subparts. The first imposes a tax on transfers of marihuana, the second an occupational tax
 upon those who deal in the drug. It is convenient to begin with the occupational tax provisions,
                                         26 U.S.C. §§ 4751-4753.
   Section 4751 provides that all persons who "deal in" marihuana shall be subject to an annual
  occupational tax. Subsections require that specified categories of persons, such as importers,
      producers, physicians, researchers, and millers pay varying rates of tax per year. ​See​ §§
       4751(1)-(4), (6). Persons who "deal in" marihuana but do not fall into any of the specified
   categories are required to pay $3 per year. ​See​ § 4751(5). Section 4753 provides that, at the
  time of paying the tax, the taxpayer must "register his name or style and his place or places of
                  business" at the nearest district office of the Internal Revenue Service.
   The first of the transfer tax provisions, 26 U.S.C. § 4741, imposes a tax "upon all transfers of
   marihuana which are required by section 4742 to be carried out in pursuance of written order
forms." Section 4741 further provides that, on transfers to persons registered under § 4753, the
 tax is $1 per ounce, while, on transfers to persons not so registered, the tax is $100 per ounce.
  The tax is required to be paid by the transferee "at the time of securing each order form." With
  certain exceptions not here relevant,§ 4742 makes it unlawful for any person, "whether or not
  required to pay a special tax and register under sections 4751 to 4753," to transfer marihuana
except pursuant to a written order form to be obtained by the transferee. A regulation, 26 CFR §
    152.69, provides that the order form must show the name and address of the transferor and
        transferee, their § 4753 registration numbers, if they are registered, and the quantity of
 marihuana transferred. Another regulation, 26 CFR § 152.66, requires the transferee to submit
     an application containing these data in order to obtain the form. Section 4742(d) of the Act
requires the Internal Revenue Service to "preserve" in its records a duplicate copy of each order
                                           form which it issues.
    Another statutory provision, 26 U.S.C. § 4773, assures that the information contained in the
order form will be available to law enforcement officials. That section provides that the duplicate
 order forms required to be kept by the Internal Revenue Service shall be open to inspection by
  Treasury personnel and state and local officials charged with enforcement of marihuana laws,
         and that, upon payment of a fee, such officials shall be furnished copies of the forms.
    Finally, 26 U.S.C. § 4744(a) makes it unlawful for a transferee required to pay the § 4741(a)
 transfer tax either to acquire marihuana without having paid the tax or to transport, conceal, or
      facilitate the transportation or concealment of, any marihuana so acquired. Petitioner was
 convicted under § 4744(a). He conceded at trial that he had not obtained an order form or paid
                                              the transfer tax.
                                                       C
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                    Page 18 of 63 PageID 288


If read according to its terms, the Marihuana Tax Act compelled petitioner to expose himself to a
 "real and appreciable" risk of self-incrimination within the meaning of our decisions in ​Marchetti,
     Grosso,​ and ​Haynes.​ Sections 4741-4742 required him, in the course of obtaining an order
  form, to identify himself not only as a transferee of marihuana, but as a transferee who had not
    registered and paid the occupational tax under §§ 47514753. Section 4773 directed that this
   information be conveyed by the Internal Revenue Service to state and local law enforcement
                                            officials on request.
    Petitioner had ample reason to fear that transmittal to such officials of the fact that he was a
 recent, unregistered transferee of marihuana "would surely prove a significant ​link in a chain' of
    evidence tending to establish his guilt" under the state marihuana laws then in effect. When
   petitioner failed to comply with the Act, in late 1965, possession of any quantity of marihuana
     was apparently a crime in every one of the 50 States, including New York, where petitioner
  claimed the transfer occurred, and Texas, where he was arrested and convicted. It is true that
almost all States, including New York and Texas, had exceptions making lawful, under specified
  conditions, possession of marihuana by: (1) state-licensed manufacturers and wholesalers; (2)
 apothecaries; (3) researchers; (4) physicians, dentists, veterinarians, and certain other medical
   personnel; (5) agents or employees of the foregoing persons or common carriers; (6) persons
 for whom the drug had been prescribed or to whom it had been given by an authorized medical
 person, and (7) certain public officials. However, individuals in the first four of these classes are
       among those compelled to register and pay the occupational tax under §§ 4751-4753; in
    consequence of having registered, they are required to pay only a $1 per ounce transfer tax
under § 4741(a)(1). It is extremely unlikely that such persons will remain unregistered, for failure
   to register renders them liable not only to an additional $99 per ounce transfer tax, but also to
      severe criminal penalties. Persons in the last three classes mentioned above appear to be
                   wholly exempt from the order form and transfer tax requirements.
       Thus, at the time petitioner failed to comply with the Act, those persons who might legally
possess marihuana under state law were virtually certain either to be registered under § 4753 or
 to be exempt from the order form requirement. It follows that the class of possessors who were
  both unregistered and obliged to obtain an order form constituted a "selective group inherently
     suspect of criminal activities." Since compliance with the transfer tax provisions would have
required petitioner unmistakably to identify himself as a member of this "selective" and "suspect"
  group, we can only decide that, when read according to their terms, these provisions created a
                             "real and appreciable" hazard of incrimination.




                       VI. Coca in USC based on CSA
                          Not being applied properly
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19               Page 19 of 63 PageID 289




                                        21 U.S. Code § 952
“(a) Controlled substances in schedule I or II and narcotic drugs in schedule III, IV, or V;
                                             exceptions
    It shall be unlawful to import into the customs territory of the United States from any
   place outside thereof (but within the United States), or to import into the United States
        from any place outside thereof, any controlled substance in schedule I or II of
 subchapter I, or any narcotic drug in schedule III, IV, or V of subchapter I, or ephedrine,
                   pseudoephedrine, or phenylpropanolamine, except that—
                                                  (1)
     such amounts of crude opium, poppy straw, concentrate of poppy straw, and coca
 leaves, and of ephedrine, pseudoephedrine, and phenylpropanolamine, as the Attorney
      General finds to be necessary to provide for medical, scientific, or other legitimate
                                          purposes, and
  (2) such amounts of any controlled substance in schedule I or II or any narcotic drug in
  schedule III, IV, or V that the Attorney General finds to be necessary to provide for the
              medical, scientific, or other legitimate needs of the United States—
                                                  (A)
   during an emergency in which domestic supplies of such substance or drug are found
                           by the Attorney General to be inadequate,
                                                  (B)
      in any case in which the Attorney General finds that competition among domestic
      manufacturers of the controlled substance is inadequate and will not be rendered
  adequate by the registration of additional manufacturers under​ s​ ection 823 of this title,​
                                                   or
                                                 (C)
    in any case in which the Attorney General finds that such controlled substance is in
            limited quantities exclusively for scientific, analytical, or research uses,
 may be so imported under such regulations as the Attorney General shall prescribe. No
   crude opium may be so imported for the purpose of manufacturing heroin or smoking
                                               opium.
     (b) Nonnarcotic controlled substances in schedule III, IV, or VIt shall be unlawful to
import into the customs territory of the United States from any place outside thereof (but
   within the United States), or to import into the United States from any place outside
    thereof, any non​narcotic controlled substance in schedule III, IV, or V, unless such
                               nonnarcotic controlled substance—
                                                  (1)
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 20 of 63 PageID 290


               is imported for medical, scientific, or other legitimate uses, and
                                              (2)
       is imported pursuant to such notification, or declaration, or in the case of any
   nonnarcotic controlled substance in schedule III, such import permit, notification, or
     declaration, as the Attorney General may by regulation prescribe, except that if a
 nonnarcotic controlled substance in schedule IV or V is also listed in schedule I or II of
    the Convention on Psychotropic Substances it shall be imported pursuant to such
  import permit requirements, prescribed by regulation of the Attorney General, as are
                                required by the Convention.
                                       (c) Coca leaves
    In addition to the amount of coca leaves authorized to be imported into the United
     States under subsection (a), the Attorney General may permit the importation of
 additional amounts of coca leaves. All cocaine and ecgonine (and all salts, derivatives,
     and preparations from which cocaine or ecgonine may be synthesized or made)
  contained in such additional amounts of coca leaves imported under this subsection
shall be destroyed under the supervision of an authorized representative of the Attorney
                                           General.




        Title 21 §1304.32 Reports of manufacturers importing coca leaves.
 (a) Every manufacturer importing or manufacturing from raw coca leaves shall submit
      information accounting for the importation and for all manufacturing operations
  performed between the importation and the manufacture of bulk or finished products
  standardized in accordance with U.S. Pharmacopoeia, National Formulary, or other
recognized standards. The reports shall be submitted quarterly on company letterhead
to the Drug and Chemical Evaluation Section, Drug Enforcement Administration, on or
     before the 15th day of the month immediately following the period for which it is
submitted. See the Table of DEA Mailing Addresses in​ Sec. 1321.01​ of this chapter for
                                 the current mailing address.
 (b) The following information shall be submitted for raw coca leaf, ecgonine, ecgonine
 for conversion or further manufacture, benzoylecgonine, manufacturing coca extracts
 (list for tinctures and extracts; and others separately), other crude alkaloids and other
derivatives (quantities should be reported as grams of actual quantity involved and the
                          cocaine alkaloid content or equivalency):
                                    (1) Beginning inventory;
                                          (2) Imports;
                                   (3) Gains on reweighing;
                                    (4) Quantity purchased;
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 21 of 63 PageID 291


                                        (5) Quantity produced;
                                          (6) Other receipts;
                        (7) Quantity returned to processes for reworking;
                              (8) Material used in purification for sale;
                         (9) Material used for manufacture or production;
                                     (10) Losses on reweighing;
                                 (11) Material used for conversion;
                                     (12) Other dispositions and
                                        (13) Ending inventory.
         (c) The following information shall be submitted for importation of coca leaves:
                                      (1) Import permit number;
                 (2) Date the shipment arrived at the United States port of entry;
                                     (3) Actual quantity shipped;
                            (4) Assay (percent) of cocaine alkaloid and
                                 (5) Total cocaine alkaloid content.
 (d) Upon importation of coca leaves, samples will be selected and assays made by the
    importing manufacturer in accordance with recognized chemical procedures. These
         assays shall form the basis of accounting for such coca leaves, which shall be
     accounted for in terms of their cocaine alkaloid content or equivalency or their total
 anhydrous coca alkaloid content. Where final assay data is not determined at the time
 of submission, the report shall be made on the basis of the best data available, subject
   to adjustment, and the necessary adjusting entries shall be made on the next report.
  (e) Where factory procedure is such that partial withdrawals of medicinal coca leaves
   are made from individual containers, there shall be attached to the container a stock
        record card on which shall be kept a complete record of withdrawals therefrom.
     (f) All in-process inventories should be expressed in terms of end-products and not
  precursors. Once precursor material has been changed or placed into process for the
manufacture of a specified end-product, it must no longer be accounted for as precursor
stocks available for conversion or use, but rather as end-product in-process inventories.



                         VII. Texas Religious Code
                        TITLE 5. GOVERNMENTAL LIABILITY
                       CHAPTER 110. RELIGIOUS FREEDOM
                       Sec. 110.001. DEFINITIONS. (a) In this chapter:
                 (1) "Free exercise of religion" means an act or refusal to act that is
  substantially motivated by sincere religious belief. In determining whether an act or
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19               Page 22 of 63 PageID 292


refusal to act is substantially motivated by sincere religious belief under this chapter, it is
not necessary to determine that the act or refusal to act is motivated by a central part or
                 central requirement of the person's sincere religious belief.
                                      (2) "Government agency" means:
                        (A) this state or a municipality or other political subdivision of this
                                           state; and
                          (B) any agency of this state or a municipality or other political
   subdivision of this state, including a department, bureau, board, commission, office,
                  agency, council, or public institution of higher education.
           (b) In determining whether an interest is a compelling governmental interest
    under Section​ ​110.003​, a court shall give weight to the interpretation of compelling
  interest in federal case law relating to the free exercise of religion clause of the First
                       Amendment of the United States Constitution.

         Sec. 110.002. APPLICATION. (a) This chapter applies to any ordinance, rule,
          order, decision, practice, or other exercise of governmental authority.
          (b) This chapter applies to an act of a government agency, in the exercise of
    governmental authority, granting or refusing to grant a government benefit to an
                                            individual.
           (c) This chapter applies to each law of this state unless the law is expressly
     made exempt from the application of this chapter by reference to this chapter.
             Sec. 110.008. SOVEREIGN IMMUNITY WAIVED. (a) Subject to Section
  110.006​, sovereign immunity to suit and from liability is waived and abolished to the
  extent of liability created by Section​ ​110.005​, and a claimant may sue a government
                         agency for damages allowed by that section.
            (b) Notwithstanding Subsection (a), this chapter does not waive or abolish
   sovereign immunity to suit and from liability under the Eleventh Amendment to the
                                 United States Constitution.



                                    VIII. US Code
      42 U.S. Code § 2000bb - Congressional findings and declaration of purposes
                           (a) FindingsThe Congress finds that—
                                              (1)
 the framers of the Constitution, recognizing free exercise of religion as an unalienable
         right, secured its protection in the First Amendment to the Constitution;
                                              (2)
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19             Page 23 of 63 PageID 293


laws “neutral” toward religion may burden religious exercise as surely as laws intended
                             to interfere with religious exercise;
                                                (3)
   governments should not substantially burden religious exercise without compelling
                                          justification;
                                                (4)
   in Employment Division v. Smith,​ ​494 U.S. 872 (1990)​ ​the Supreme Court virtually
  eliminated the requirement that the government justify burdens on religious exercise
                        imposed by laws neutral toward religion; and
                                                (5)
 the compelling interest test as set forth in prior Federal court rulings is a workable test
       for striking sensible balances between religious liberty and competing prior
                                   governmental interests.
                      (b) PurposesThe purposes of this chapter are—
                                                (1)
 to restore the compelling interest test as set forth in Sherbert v. Verner,​ ​374 U.S. 398
(1963)​ ​and Wisconsin v. Yoder,​ ​406 U.S. 205 (1972)​ ​and to guarantee its application in
          all cases where free exercise of religion is substantially burdened; and
                                                (2)
    to provide a claim or defense to persons whose religious exercise is substantially
                                  burdened by government.



               42 U.S. Code § 2000bb–1 - Free exercise of religion protected
                                          (a) In general
  Government shall not substantially burden a person’s exercise of religion even if the
burden results from a rule of general applicability, except as provided in subsection (b)
                                         of this section.
(b) ExceptionGovernment may substantially burden a person’s exercise of religion only
              if it demonstrates that application of the burden to the person—
                                                (1)
                 is in furtherance of a compelling governmental interest; and
                                                (2)
    is the least restrictive means of furthering that compelling governmental interest.
                                        (c) Judicial relief
 A person whose religious exercise has been burdened in violation of this section may
      assert that violation as a claim or defense in a judicial proceeding and obtain
 appropriate relief against a government. Standing to assert a claim or defense under
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19             Page 24 of 63 PageID 294


  this section shall be governed by the general rules of standing under article III of the
                                      Constitution.



                           42 U.S. Code § 2000bb–2 - Definitions
                                  As used in this chapter—
                                               (1)
   the term “government” includes a branch, department, agency, instrumentality, and
 official (or other person acting under color of law) of the United States, or of a covered
                                             entity;
                                               (2)
 the term “covered entity” means the District of Columbia, the Commonwealth of Puerto
                Rico, and each territory and possession of the United States;
                                               (3)
 the term “demonstrates” means meets the burdens of going forward with the evidence
                                   and of persuasion; and
                                               (4)
the term “exercise of religion” means religious exercise, as defined in​ ​section 2000cc–5
                                          of this title​.



                        42 U.S. Code § 2000bb–3 - Applicability
                                       (a) In general
  This chapter applies to all Federal law, and the implementation of that law, whether
   statutory or otherwise, and whether adopted before or after November 16, 1993.
                                  (b) Rule of construction
Federal statutory law adopted after November 16, 1993, is subject to this chapter unless
       such law explicitly excludes such application by reference to this chapter.
                              (c) Religious belief unaffected
 Nothing in this chapter shall be construed to authorize any government to burden any
                                      religious belief.



                    42 U.S. Code § 2000cc–3 - Rules of construction
                              (a) Religious belief unaffected
 Nothing in this chapter shall be construed to authorize any government to burden any
                                      religious belief.
                          (b) Religious exercise not regulated
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 25 of 63 PageID 295


      Nothing in this chapter shall create any basis for restricting or burdening religious
 exercise or for claims against a religious organization including any religiously affiliated
                       school or university, not acting under color of law.
                                (c) Claims to funding unaffected
  Nothing in this chapter shall create or preclude a right of any religious organization to
    receive funding or other assistance from a government, or of any person to receive
government funding for a religious activity, but this chapter may require a government to
incur expenses in its own operations to avoid imposing a substantial burden on religious
                                                exercise.
   (d) Other authority to impose conditions on funding unaffectedNothing in this chapter
                                                 shall—
                                                   (1)
      authorize a government to regulate or affect, directly or indirectly, the activities or
policies of a person other than a government as a condition of receiving funding or other
                                            assistance; or
                                                   (2)
  restrict any authority that may exist under other law to so regulate or affect, except as
                                     provided in this chapter.
           (e) Governmental discretion in alleviating burdens on religious exercise
      A government may avoid the preemptive force of any provision of this chapter by
changing the policy or practice that results in a substantial burden on religious exercise,
  by retaining the policy or practice and exempting the substantially burdened religious
      exercise, by providing exemptions from the policy or practice for applications that
      substantially burden religious exercise, or by any other means that eliminates the
                                         substantial burden.
                                       (f) Effect on other law
 With respect to a claim brought under this chapter, proof that a substantial burden on a
  person’s religious exercise affects, or removal of that burden would affect, commerce
 with foreign nations, among the several States, or with Indian tribes, shall not establish
 any inference or presumption that Congress intends that any religious exercise is, or is
                         not, subject to any law other than this chapter.
                                      (g) Broad construction
  This chapter shall be construed in favor of a broad protection of religious exercise, to
       the maximum extent permitted by the terms of this chapter and the Constitution.
                                   (h) No preemption or repeal
 Nothing in this chapter shall be construed to preempt State law, or repeal Federal law,
     that is equally as protective of religious exercise as, or more protective of religious
                                    exercise than, this chapter.
                                            (i) Severability
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19               Page 26 of 63 PageID 296


  If any provision of this chapter or of an amendment made by this chapter, or any
      application of such provision to any person or circumstance, is held to be
unconstitutional, the remainder of this chapter, the amendments made by this chapter,
 and the application of the provision to any other person or circumstance shall not be
                                         affected.



                            42 U.S. Code § 2000cc–2 - Judicial relief
                                         a) Cause of action
      A person may assert a violation of this chapter as a claim or defense in a judicial
   proceeding and obtain appropriate relief against a government. Standing to assert a
  claim or defense under this section shall be governed by the general rules of standing
                               under article III of the Constitution.
                                     (b) Burden of persuasion
 If a plaintiff produces prima facie evidence to support a claim alleging a violation of the
 Free Exercise Clause or a violation of​ ​section 2000cc of this title​, the government shall
bear the burden of persuasion on any element of the claim, except that the plaintiff shall
        bear the burden of persuasion on whether the law (including a regulation) or
 government practice that is challenged by the claim substantially burdens the plaintiff’s
                                        exercise of religion.
                                      (c) Full faith and credit
     Adjudication of a claim of a violation of​ ​section 2000cc of this title​ in a non-Federal
  forum shall not be entitled to full faith and credit in a Federal court unless the claimant
            had a full and fair adjudication of that claim in the non-Federal forum.
                                             (d) Omitted
                                            (e) Prisoners
     Nothing in this chapter shall be construed to amend or repeal the Prison Litigation
           Reform Act of 1995 (including provisions of law amended by that Act).
                      (f) Authority of United States to enforce this chapter
    The United States may bring an action for injunctive or declaratory relief to enforce
    compliance with this chapter. Nothing in this subsection shall be construed to deny,
    impair, or otherwise affect any right or authority of the Attorney General, the United
  States, or any agency, officer, or employee of the United States, acting under any law
           other than this subsection, to institute or intervene in any proceeding.
                                            (g) Limitation
   If the only jurisdictional basis for applying a provision of this chapter is a claim that a
substantial burden by a government on religious exercise affects, or that removal of that
    substantial burden would affect, commerce with foreign nations, among the several
         States, or with Indian tribes, the provision shall not apply if the government
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 27 of 63 PageID 297


 demonstrates that all substantial burdens on, or the removal of all substantial burdens
from, similar religious exercise throughout the Nation would not lead in the aggregate to
a substantial effect on commerce with foreign nations, among the several States, or with
                                       Indian tribes.



                           42 U.S. Code § 2000cc–5 - Definitions
                                          In this chapter:
                                            (1) Claimant
   The term “claimant” means a person raising a claim or defense under this chapter.
                                         (2) Demonstrates
The term “demonstrates” means meets the burdens of going forward with the evidence
                                        and of persuasion.
                                    (3) Free Exercise Clause
   The term “Free Exercise Clause” means that portion of the first amendment to the
         Constitution that proscribes laws prohibiting the free exercise of religion.
                          (4) GovernmentThe term “government”—
                                            (A) means—
                                                   (i)
a State, county, municipality, or other governmental entity created under the authority of
                                              a State;
                                                  (ii)
 any branch, department, agency, instrumentality, or official of an entity listed in clause
                                               (i); and
                                                  (iii)
                   any other person acting under color of State law; and
                                                  (B)
for the purposes of sections 2000cc–2(b) and 2000cc–3 of this title, includes the United
  States, a branch, department, agency, instrumentality, or official of the United States,
                  and any other person acting under color of Federal law.
                                     (5) Land use regulation
The term “land use regulation” means a zoning or landmarking law, or the application of
 such a law, that limits or restricts a claimant’s use or development of land (including a
    structure affixed to land), if the claimant has an ownership, leasehold, easement,
   servitude, or other property interest in the regulated land or a contract or option to
                                    acquire such an interest.
                                      (6) Program or activity
 The term “program or activity” means all of the operations of any entity as described in
                    paragraph (1) or (2) of​ ​section 2000d–4a of this title​.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 28 of 63 PageID 298


                                   (7) Religious exercise
                                       (A) In general
The term “religious exercise” includes any exercise of religion, whether or not compelled
                      by, or central to, a system of religious belief.
                                          (B) Rule
  The use, building, or conversion of real property for the purpose of religious exercise
 shall be considered to be religious exercise of the person or entity that uses or intends
                           to use the property for that purpose.



                 IX. Texas State Constitution & Code
                                ARTICLE 1. BILL OF RIGHTS
 Sec. 3. EQUAL RIGHTS. All free men, when they form a social compact, have equal
 rights, and no man, or set of men, is entitled to exclusive separate public emoluments,
                    or privileges, but in consideration of public services.
Sec. 3a. EQUALITY UNDER THE LAW. Equality under the law shall not be denied or
   abridged because of sex, race, color, creed, or national origin. This amendment is
                                          self-operative.
Sec. 4. RELIGIOUS TESTS. No religious test shall ever be required as a qualification
  to any office, or public trust, in this State; nor shall any one be excluded from holding
office on account of his religious sentiments, provided he acknowledge the existence of
                                        a Supreme Being.
          Sec. 5. WITNESSES NOT DISQUALIFIED BY RELIGIOUS BELIEFS; OATHS
  AND AFFIRMATIONS. No person shall be disqualified to give evidence in any of the
Courts of this State on account of his religious opinions, or for the want of any religious
belief, but all oaths or affirmations shall be administered in the mode most binding upon
     the conscience, and shall be taken subject to the pains and penalties of perjury.
         Sec. 6. FREEDOM OF WORSHIP. All men have a natural and indefeasible right
  to worship Almighty God according to the dictates of their own consciences. No man
 shall be compelled to attend, erect or support any place of worship, or to maintain any
ministry against his consent. No human authority ought, in any case whatever, to control
 or interfere with the rights of conscience in matters of religion, and no preference shall
ever be given by law to any religious society or mode of worship. But it shall be the duty
    of the Legislature to pass such laws as may be necessary to protect equally every
 religious denomination in the peaceable enjoyment of its own mode of public worship.
   Sec. 9. SEARCHES AND SEIZURES. The people shall be secure in their persons,
 houses, papers and possessions, from all unreasonable seizures or searches, and no
     warrant to search any place, or to seize any person or thing, shall issue without
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                   Page 29 of 63 PageID 299


 describing them as near as may be, nor without probable cause, supported by oath or
                                     affirmation.



                                 HEALTH AND SAFETY CODE
         TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES
              SUBTITLE C. SUBSTANCE ABUSE REGULATION AND CRIMES
                 CHAPTER 481. TEXAS CONTROLLED SUBSTANCES ACT
                           SUBCHAPTER A. GENERAL PROVISIONS
           Sec. 481.111. EXEMPTIONS. (a) The provisions of this chapter relating to the
possession and distribution of peyote do not apply to the use of peyote by a member of
 the Native American Church in bona fide religious ceremonies of the church. However,
       a person who supplies the substance to the church must register and maintain
appropriate records of receipts and disbursements in accordance with rules adopted by
 the director. An exemption granted to a member of the Native American Church under
      this section does not apply to a member with less than 25 percent Indian blood.
          (b) The provisions of this chapter relating to the possession of denatured sodium
pentobarbital do not apply to possession by personnel of a humane society or an animal
    control agency for the purpose of destroying injured, sick, homeless, or unwanted
  animals if the humane society or animal control agency is registered with the Federal
       Drug Enforcement Administration. The provisions of this chapter relating to the
  distribution of denatured sodium pentobarbital do not apply to a person registered as
     required by Subchapter C, who is distributing the substance for that purpose to a
       humane society or an animal control agency registered with the Federal Drug
                                   Enforcement Administration.
           (c) A person does not violate Section​ ​481.113​,​ ​481.116​,​ ​481.1161​,​ ​481.121​, or
 481.125​ if the person possesses or delivers tetrahydrocannabinols or their derivatives,
or drug paraphernalia to be used to introduce tetrahydrocannabinols or their derivatives
   into the human body, for use in a federally approved therapeutic research program.
            (d) The provisions of this chapter relating to the possession and distribution of
  anabolic steroids do not apply to the use of anabolic steroids that are administered to
                                         livestock or poultry.
           (e) Sections​ ​481.120​,​ ​481.121​,​ ​481.122​, and​ ​481.125​ do not apply to a person
who engages in the acquisition, possession, production, cultivation, delivery, or disposal
     of a raw material used in or by-product created by the production or cultivation of
                                low-THC cannabis if the person:
                     (1) for an offense involving possession only of marihuana or drug
   paraphernalia, is a patient for whom low-THC cannabis is prescribed under Chapter
    169​, Occupations Code, or the patient's legal guardian, and the person possesses
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 30 of 63 PageID 300


low-THC cannabis obtained under a valid prescription from a dispensing organization;
                                             or
              (2) is a director, manager, or employee of a dispensing organization and
   the person, solely in performing the person's regular duties at the organization,
         acquires, possesses, produces, cultivates, dispenses, or disposes of:
                    (A) in reasonable quantities, any low-THC cannabis or raw materials
used in or by-products created by the production or cultivation of low-THC cannabis; or
                       (B) any drug paraphernalia used in the acquisition, possession,
           production, cultivation, delivery, or disposal of low-THC cannabis.
                                (f) For purposes of Subsection (e):
                 (1) "Dispensing organization" has the meaning assigned by Section
                                          487.001​.
              (2) "Low-THC cannabis" has the meaning assigned by Section​ ​169.001​,
                                     Occupations Code.



                             HEALTH AND SAFETY CODE
      TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES
          SUBTITLE C. SUBSTANCE ABUSE REGULATION AND CRIMES
                CHAPTER 487. TEXAS COMPASSIONATE-USE ACT
                      SUBCHAPTER A. GENERAL PROVISIONS
                          Sec. 487.001. DEFINITIONS. In this chapter:
                      (1) "Department" means the Department of Public Safety.
                  (2) "Director" means the public safety director of the department.
                (3) "Dispensing organization" means an organization licensed by the
department to cultivate, process, and dispense low-THC cannabis to a patient for whom
       low-THC cannabis is prescribed under Chapter​ ​169​, Occupations Code.
              (4) "Low-THC cannabis" has the meaning assigned by Section​ ​169.001​,
                                   Occupations Code.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



                    SUBCHAPTER B. DUTIES OF DEPARTMENT

       Sec. 487.051. DUTIES OF DEPARTMENT. The department shall administer this
                                  chapter.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 31 of 63 PageID 301




          Sec. 487.052. RULES. The director shall adopt any rules necessary for the
administration and enforcement of this chapter, including rules imposing fees under this
     chapter in amounts sufficient to cover the cost of administering this chapter.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



              Sec. 487.053. LICENSING OF DISPENSING ORGANIZATIONS AND
REGISTRATION OF CERTAIN ASSOCIATED INDIVIDUALS. (a) The department shall:
                (1) issue or renew a license to operate as a dispensing organization to
   each applicant who satisfies the requirements established under this chapter; and
                  (2) register directors, managers, and employees of each dispensing
                                         organization.
          (b) The department shall enforce compliance of licensees and registrants and
shall adopt procedures for suspending or revoking a license or registration issued under
    this chapter and for renewing a license or registration issued under this chapter.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



         Sec. 487.054. COMPASSIONATE-USE REGISTRY. (a) The department shall
  establish and maintain a secure online compassionate-use registry that contains:
                  (1) the name of each physician who registers as the prescriber for a
 patient under Section​ ​169.004​, Occupations Code, the name and date of birth of the
  patient, the dosage prescribed, the means of administration ordered, and the total
      amount of low-THC cannabis required to fill the patient's prescription; and
                   (2) a record of each amount of low-THC cannabis dispensed by a
                dispensing organization to a patient under a prescription.
                             (b) The department shall ensure the registry:
                    (1) is designed to prevent more than one qualified physician from
                      registering as the prescriber for a single patient;
                      (2) is accessible to law enforcement agencies and dispensing
organizations for the purpose of verifying whether a patient is one for whom low-THC
 cannabis is prescribed and whether the patient's prescriptions have been filled; and
                 (3) allows a physician qualified to prescribe low-THC cannabis under
Section​ ​169.002​, Occupations Code, to input safety and efficacy data derived from the
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 32 of 63 PageID 302


 treatment of patients for whom low-THC cannabis is prescribed under Chapter​ ​169​,
                                 Occupations Code.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



   SUBCHAPTER C. LICENSE TO OPERATE AS DISPENSING ORGANIZATION

       Sec. 487.101. LICENSE REQUIRED. A license issued by the department under
             this chapter is required to operate a dispensing organization.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



       Sec. 487.102. ELIGIBILITY FOR LICENSE. An applicant for a license to operate
               as a dispensing organization is eligible for the license if:
                   (1) as determined by the department, the applicant possesses:
                     (A) the technical and technological ability to cultivate and produce
                                      low-THC cannabis;
                                             (B) the ability to secure:
                              (i) the resources and personnel necessary to operate as a
                                 dispensing organization; and
                           (ii) premises reasonably located to allow patients listed on the
 compassionate-use registry access to the organization through existing infrastructure;
                      (C) the ability to maintain accountability for the raw materials, the
finished product, and any by-products used or produced in the cultivation or production
of low-THC cannabis to prevent unlawful access to or unlawful diversion or possession
                    of those materials, products, or by-products; and
                     (D) the financial ability to maintain operations for not less than two
                            years from the date of application;
               (2) each director, manager, or employee of the applicant is registered
                                   under Subchapter D; and
             (3) the applicant satisfies any additional criteria determined by the director
                   to be necessary to safely implement this chapter.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 33 of 63 PageID 303


        Sec. 487.103. APPLICATION. (a) A person may apply for an initial or renewal
license to operate as a dispensing organization by submitting a form prescribed by the
      department along with the application fee in an amount set by the director.
         (b) The application must include the name and address of the applicant, the
name and address of each of the applicant's directors, managers, and employees, and
    any other information considered necessary by the department to determine the
                          applicant's eligibility for the license.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



           Sec. 487.104. ISSUANCE, RENEWAL, OR DENIAL OF LICENSE. (a) The
department shall issue or renew a license to operate as a dispensing organization only
                                                if:
                      (1) the department determines the applicant meets the eligibility
                       requirements described by Section​ ​487.102​; and
                (2) issuance or renewal of the license is necessary to ensure reasonable
statewide access to, and the availability of, low-THC cannabis for patients registered in
 the compassionate-use registry and for whom low-THC cannabis is prescribed under
                               Chapter​ ​169​, Occupations Code.
             (b) If the department denies the issuance or renewal of a license under
Subsection (a), the applicant is entitled to a hearing. The department shall give written
 notice of the grounds for denial to the applicant at least 30 days before the date of the
                                            hearing.
            (c) A license issued or renewed under this section expires on the second
              anniversary of the date of issuance or renewal, as applicable.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



         Sec. 487.105. CRIMINAL HISTORY BACKGROUND CHECK. (a) An applicant
 for the issuance or renewal of a license to operate as a dispensing organization shall
     provide the department with the applicant's name and the name of each of the
                    applicant's directors, managers, and employees.
         (b) Before a dispensing organization licensee hires a manager or employee for
    the organization, the licensee must provide the department with the name of the
prospective manager or employee. The licensee may not transfer the license to another
 person before that prospective applicant and the applicant's directors, managers, and
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 34 of 63 PageID 304


 employees pass a criminal history background check and are registered as required by
                                         Subchapter D.
          (c) The department shall conduct a criminal history background check on each
  individual whose name is provided to the department under Subsection (a) or (b). The
                                     director by rule shall:
                 (1) determine the manner by which an individual is required to submit a
      complete set of fingerprints to the department for purposes of a criminal history
                          background check under this section; and
                  (2) establish criteria for determining whether an individual passes the
             criminal history background check for the purposes of this section.
         (d) After conducting a criminal history background check under this section, the
 department shall notify the relevant applicant or organization and the individual who is
the subject of the criminal history background check as to whether the individual passed
                            the criminal history background check.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



        Sec. 487.106. DUTY TO MAINTAIN ELIGIBILITY. A dispensing organization
  must maintain compliance at all times with the eligibility requirements described by
                                   Section​ ​487.102​.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



          Sec. 487.107. DUTIES RELATING TO DISPENSING PRESCRIPTION. (a)
 Before dispensing low-THC cannabis to a person for whom the low-THC cannabis is
 prescribed under Chapter​ ​169​, Occupations Code, the dispensing organization must
                           verify that the prescription presented:
               (1) is for a person listed as a patient in the compassionate-use registry;
               (2) matches the entry in the compassionate-use registry with respect to
      the total amount of low-THC cannabis required to fill the prescription; and
             (3) has not previously been filled by a dispensing organization as indicated
                      by an entry in the compassionate-use registry.
          (b) After dispensing low-THC cannabis to a patient for whom the low-THC
    cannabis is prescribed under Chapter​ ​169​, Occupations Code, the dispensing
 organization shall record in the compassionate-use registry the form and quantity of
         low-THC cannabis dispensed and the date and time of dispensation.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19             Page 35 of 63 PageID 305


  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



          Sec. 487.108. LICENSE SUSPENSION OR REVOCATION. (a) The department
       may at any time suspend or revoke a license issued under this chapter if the
department determines that the licensee has not maintained the eligibility requirements
  described by Section​ ​487.102​ or has failed to comply with a duty imposed under this
                                             chapter.
             (b) The director shall give written notice to the dispensing organization of a
license suspension or revocation under this section and the grounds for the suspension
     or revocation. The notice must be sent by certified mail, return receipt requested.
          (c) After suspending or revoking a license issued under this chapter, the director
 may seize or place under seal all low-THC cannabis and drug paraphernalia owned or
  possessed by the dispensing organization. If the director orders the revocation of the
  license, a disposition may not be made of the seized or sealed low-THC cannabis or
  drug paraphernalia until the time for administrative appeal of the order has elapsed or
    until all appeals have been concluded. When a revocation order becomes final, all
   low-THC cannabis and drug paraphernalia may be forfeited to the state as provided
                               under Subchapter E, Chapter​ ​481​.
         (d) Chapter​ ​2001​, Government Code, applies to a proceeding under this section.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



           SUBCHAPTER D. REGISTRATION OF CERTAIN INDIVIDUALS

        Sec. 487.151. REGISTRATION REQUIRED. (a) An individual who is a director,
   manager, or employee of a dispensing organization must apply for and obtain a
                               registration under this section.
                    (b) An applicant for a registration under this section must:
                                      (1) be at least 18 years of age;
               (2) submit a complete set of fingerprints to the department in the manner
                             required by department rule; and
              (3) pass a fingerprint-based criminal history background check as required
                                    by Section​ ​487.105​.
             (c) A registration expires on the second anniversary of the date of the
 registration's issuance, unless suspended or revoked under rules adopted under this
                                           chapter.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 36 of 63 PageID 306


  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 1, eff. June 1, 2015.



          SUBCHAPTER E. DUTIES OF COUNTIES AND MUNICIPALITIES

            Sec. 487.201. COUNTIES AND MUNICIPALITIES MAY NOT PROHIBIT
  LOW-THC CANNABIS. A municipality, county, or other political subdivision may not
  enact, adopt, or enforce a rule, ordinance, order, resolution, or other regulation that
prohibits the cultivation, production, dispensing, or possession of low-THC cannabis, as
                                authorized by this chapter.




                        OCCUPATIONS CODE
                   TITLE 3. HEALTH PROFESSIONS
                      SUBTITLE B. PHYSICIANS
 CHAPTER 169. AUTHORITY TO PRESCRIBE LOW-THC CANNABIS TO CERTAIN
                 PATIENTS FOR COMPASSIONATE USE

                             Sec. 169.001. DEFINITIONS. In this chapter:
                         (1) "Department" means the Department of Public Safety.
                (2) "Intractable epilepsy" means a seizure disorder in which the patient's
seizures have been treated by two or more appropriately chosen and maximally titrated
                 antiepileptic drugs that have failed to control the seizures.
               (3) "Low-THC cannabis" means the plant Cannabis sativa L., and any part
of that plant or any compound, manufacture, salt, derivative, mixture, preparation, resin,
                                or oil of that plant that contains:
                       (A) not more than 0.5 percent by weight of tetrahydrocannabinols;
                                                and
                               (B) not less than 10 percent by weight of cannabidiol.
               (4) "Medical use" means the ingestion by a means of administration other
  than by smoking of a prescribed amount of low-THC cannabis by a person for whom
                    low-THC cannabis is prescribed under this chapter.
                  (5) "Smoking" means burning or igniting a substance and inhaling the
                                               smoke.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19             Page 37 of 63 PageID 307


  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 4, eff. June 1, 2015.



      Sec. 169.002. PHYSICIAN QUALIFIED TO PRESCRIBE LOW-THC CANNABIS.
  (a) Only a physician qualified as provided by this section may prescribe low-THC
                      cannabis in accordance with this chapter.
         (b) A physician is qualified to prescribe low-THC cannabis to a patient with
                          intractable epilepsy if the physician:
                                      (1) is licensed under this subtitle;
             (2) dedicates a significant portion of clinical practice to the evaluation and
                                 treatment of epilepsy; and
                                                  (3) is certified:
                        (A) by the American Board of Psychiatry and Neurology in:
                                                          (i) epilepsy; or
                            (ii) neurology or neurology with special qualification in child
neurology and is otherwise qualified for the examination for certification in epilepsy; or
                                               (B) in neurophysiology by:
                               (i) the American Board of Psychiatry and Neurology; or
                                 (ii) the American Board of Clinical Neurophysiology.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 4, eff. June 1, 2015.



           Sec. 169.003. PRESCRIPTION OF LOW-THC CANNABIS. A physician
described by Section​ ​169.002​ may prescribe low-THC cannabis to alleviate a patient's
                                          seizures if:
                            (1) the patient is a permanent resident of the state;
                (2) the physician complies with the registration requirements of Section
                                         169.004​; and
                             (3) the physician certifies to the department that:
                              (A) the patient is diagnosed with intractable epilepsy;
                      (B) the physician determines the risk of the medical use of low-THC
cannabis by the patient is reasonable in light of the potential benefit for the patient; and
                        (C) a second physician qualified to prescribe low-THC cannabis
under Section​ ​169.002​ has concurred with the determination under Paragraph (B), and
   the second physician's concurrence is recorded in the patient's medical record.

  Added by Acts 2015, 84th Leg., R.S., Ch. 301 (S.B.​ ​339​), Sec. 4, eff. June 1, 2015.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 38 of 63 PageID 308




        Sec. 169.004. LOW-THC CANNABIS PRESCRIBER REGISTRATION. Before a
     physician qualified to prescribe low-THC cannabis under Section​ ​169.002​ may
prescribe or renew a prescription for low-THC cannabis for a patient under this chapter,
 the physician must register as the prescriber for that patient in the compassionate-use
registry maintained by the department under Section​ ​487.054​, Health and Safety Code.
                        The physician's registration must indicate:
                                         (1) the physician's name;
                                 (2) the patient's name and date of birth;
                                (3) the dosage prescribed to the patient;
                      (4) the means of administration ordered for the patient; and
                 (5) the total amount of low-THC cannabis required to fill the patient's
                                        prescription.




                          X. Other Religious Cases
                          1. New Branches do not lose Status;and
      Decisions made in Hierarchical Religious Structures are Binding in Civil Court
              (via Presbyterian Church v. Hull Church 393 U.S. 440 (1969))
       “The law knows no heresy, and is committed to the support of no dogma, the
    establishment of no sect. . . . All who unite themselves to such a body [the general
church] do so with an implied consent to [its] government, and are bound to submit to it.
 But it would be a vain consent, and would lead to the total subversion of such religious
bodies, if anyone aggrieved by one of their decisions could appeal to the secular courts
 and have them [​sic]​ reversed. It is of the essence of these religious unions, and of their
 right to establish tribunals for the decision of questions arising among themselves, that
those decisions should be binding in all cases of ecclesiastical cognizance, subject only
                    to such appeals as the organism itself provides for."

                 2. Meaning of the Phrase: Sincere Religious Belief; and
                            All Religions deserve exemptions
                        (via Wisconsin v. Yoder U.S. 205 (1972))
   "Within that phrase would come all sincere religious beliefs which are based upon a
 power or being, or upon a faith to which all else is subordinate or upon which all else is
ultimately dependent. The test might be stated in these words: a sincere and meaningful
belief which occupies in the life of its possessor a place parallel to that filled by the God
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 39 of 63 PageID 309


 of those admittedly qualifying for the exemption comes within the statutory definition.
  This construction avoids imputing to Congress an intent to classify different religious
beliefs, exempting some and excluding others, and is in accord with the well established
     congressional policy of equal treatment for those whose opposition to service is
                           grounded in their religious tenets."




        XI. The Controlled Substances Act (CSA) is Void
                   1. The Court may not operate a Violation of Rights
                       Brown v. New Jersey 175 U.S. 172 (1899)
  “The state has full control over the procedure in its courts, both in civil and criminal
 cases, subject only to the qualification that such procedure must not work a denial of
   fundamental rights or conflict with specific and applicable provisions of the federal
 Constitution. Ex Parte Reggel,​ 1
                                 ​ 14 U. S. 642​; Iowa Central Railway v. Iowa,​ ​160 U. S.
        389​; Chicago, Burlington & Quincy Railroad v. Chicago,​ 1 ​ 66 U. S. 226​.”

                2. Laws Used Discriminatorily are Unconstitutional and Void
                        (via Yick Wo v. Hopkins 118 U.S. 356 (1886))
    “The same principle has been more freely extended to the ​quasi​-legislative acts of
     inferior municipal bodies, in respect to which it is an ancient jurisdiction of judicial
   tribunals to pronounce upon the reasonableness and consequent validity of their by
 laws. In respect to these, it was the doctrine that every bylaw must be reasonable, not
 inconsistent with the charter of the corporation, nor with any statute of Parliament, nor
   with the general principles of the common law of the land, particularly those having
 relation to the liberty of the subject or the rights of private property. Dillon on Municipal
  Corporations, 3d ed., § 319, and cases cited in notes. Accordingly, in the case of ​The
  State of Ohio ex rel. &c. v. The Cincinnati Gas-Light and Coke Company,​ 18 Ohio St.
  232, 300, an ordinance of the city council purporting to fix the price to be charged for
gas, under an authority of law giving discretionary power to do so, was held to be bad, if
       passed in bad faith, fixing an unreasonable price, for the fraudulent purpose of
 compelling the gas company to submit to an unfair appraisement of their works. And a
   similar question, very pertinent to the one in the present cases, was decided by the
      Court of Appeals of Maryland in the case of the ​City of Baltimore v. Radecke,​ 49
 Maryland 217. In that case, the defendant had erected and used a steam engine in the
prosecution of his business as a carpenter and box-maker in the city of Baltimore, under
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19               Page 40 of 63 PageID 310


   a permit from the mayor and city council, which contained a condition that the engine
   was "to be removed after six months' notice to that effect from the mayor." After such
  notice and refusal to conform to it, a suit was instituted to recover the penalty provided
by the ordinance, to restrain the prosecution of which a bill in equity was filed. The court
                                       holding the opinion that
  "there may be a case in which an ordinance, passed under grants of power like those
we have cited, is so clearly unreasonable, so arbitrary, oppressive, or partial, as to raise
the presumption that the legislature never intended to confer the power to pass it, and to
       justify the courts in interfering and setting it aside as a plain abuse of authority,"
  it proceeds to speak, with regard to the ordinance in question, in relation to the use of
                                     steam engines, as follows:
  "It does not profess to prescribe ​regulations​ for their construction, location, or use, nor
    require such precautions and safeguards to be provided by those who own and use
    them as are best calculated to render them less dangerous to life and property, nor
 does it restrain their use in box factories and other similar establishments within certain
 defined limits, nor in any other way attempt to promote their safety and security without
    destroying their usefulness. But it commits to the unrestrained will of a single public
       officer the power to notify every person who now employs a steam engine in the
 prosecution of any business in the city of Baltimore to cease to do so, and, by providing
    compulsory fines for every day's disobedience of such notice and order of removal,
 renders his power over the use of steam in that city practically absolute, so that he may
      prohibit its use altogether. But if he should not choose to do this, but only to act in
  particular cases, there is nothing in the ordinance to guide or control his action. It lays
        down no​rules​ by which its ​impartial execution​ can be secured or partiality and
 oppression prevented. It is clear that giving and enforcing these notices may, and quite
     likely will, bring ruin to the business of those against whom they are directed, while
 others, from whom they are withheld, may be actually benefited by what is thus done to
    their neighbors; and, when we remember that this action or nonaction may proceed
    from emnity or prejudice, from partisan zeal or animosity, from favoritism and other
  improper influences and motives easy of concealment and difficult to be detected and
 exposed, it becomes unnecessary to suggest or to comment upon the injustice capable
  of being brought under cover of such a power, for that becomes apparent to everyone
  who gives to the subject a moment's consideration. In fact, an ordinance which clothes
    a single individual with such power hardly falls within the ​domain of law,​ and we are
                         constrained to pronounce it inoperative and void."

             3. Laws are not more powerful than Constitutions/Amendments
                          Hilton v. Guyot159 U.S. 113 (1895)
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 41 of 63 PageID 311


“No law has any effect, of its own force, beyond the limits of the sovereignty from which
                                 its authority is derived.”

                              Marbury v. Madison 5 U.S. 137 (1803)
 “The question whether an act repugnant to the Constitution can become the law of the
       land is a question deeply interesting to the United States, but, happily, not of an
     intricacy proportioned to its interest. It seems only necessary to recognise certain
            principles, supposed to have been long and well established, to decide it.
     That the people have an original right to establish for their future government such
principles as, in their opinion, shall most conduce to their own happiness is the basis on
 which the whole American fabric has been erected. The exercise of this original right is
  a very great exertion; nor can it nor ought it to be frequently repeated. The principles,
   therefore, so established are deemed fundamental. And as the authority from which
    they proceed, is supreme, and can seldom act, they are designed to be permanent.
      This original and supreme will organizes the government and assigns to different
  departments their respective powers. It may either stop here or establish certain limits
                           not to be transcended by those departments.
    The Government of the United States is of the latter description. The powers of the
      Legislature are defined and limited; and that those limits may not be mistaken or
  forgotten, the Constitution is written. To what purpose are powers limited, and to what
purpose is that limitation committed to writing, if these limits may at any time be passed
 by those intended to be restrained? The distinction between a government with limited
   and unlimited powers is abolished if those limits do not confine the persons on whom
 they are imposed, and if acts prohibited and acts allowed are of equal obligation. It is a
   proposition too plain to be contested that the Constitution controls any legislative act
    repugnant to it, or that the Legislature may alter the Constitution by an ordinary act.
     Between these alternatives there is no middle ground. The Constitution is either a
     superior, paramount law, unchangeable by ordinary means, or it is on a level with
     ordinary legislative acts, and, like other acts, is alterable when the legislature shall
                                          please to alter it.
        If the former part of the alternative be true, then a legislative act contrary to the
   Constitution is not law; if the latter part be true, then written Constitutions are absurd
         attempts on the part of the people to limit a power in its own nature illimitable.
 Certainly all those who have framed written Constitutions contemplate them as forming
the fundamental and paramount law of the nation, and consequently the theory of every
such government must be that an act of the Legislature repugnant to the Constitution is
                                                void.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 42 of 63 PageID 312


   This theory is essentially attached to a written Constitution, and is consequently to be
   considered by this Court as one of the fundamental principles of our society. It is not,
             therefore, to be lost sight of in the further consideration of this subject.
 If an act of the Legislature repugnant to the Constitution is void, does it, notwithstanding
its invalidity, bind the Courts and oblige them to give it effect? Or, in other words, though
   it be not law, does it constitute a rule as operative as if it was a law? This would be to
     overthrow in fact what was established in theory, and would seem, at first view, an
        absurdity too gross to be insisted on. It shall, however, receive a more attentive
                                            consideration.
  It is emphatically the province and duty of the Judicial Department to say what the law
       is. Those who apply the rule to particular cases must, of necessity, expound and
    interpret that rule. If two laws conflict with each other, the Courts must decide on the
                                         operation of each.”




                                         Exhibit 18

    By notice dated December 21, 2015, and published in the Federal Register on
 December 29, 2015, 80 FR 81367, Johnson Matthey, Inc., Pharmaceutical Materials,
2003 Nolte Drive, West Deptford, New Jersey 08066-1742 applied to be registered as
an importer of certain basic classes of controlled substances. Comments and request
for hearings on applications to import narcotic raw material are not appropriate. 72 FR
  3417, (January 25, 2007). Also no comments or objections were submitted for this
                                          notice.
     The DEA has considered the factors in​ ​21 U.S.C. 823​,​ ​952​(a) and​ ​958​(a) and
determined that the registration of Johnson Matthey, Inc. to import the basic classes of
   controlled substances is consistent with the public interest and with United States
  obligations under international treaties, conventions, or protocols in effect onMay 1,
 1971. The DEA investigated the company's maintenance of effective controls against
diversion by inspecting and testing the company's physical security systems, verifying
  the company's compliance with state and local laws, and reviewing the company's
                                background and history.
 Therefore, pursuant to​ ​21 U.S.C. 952​(a) and​ ​958​(a), and in accordance with​ ​21 CFR
   1301.34​, the above-named company is granted registration as an importer of the
                   following basic classes of controlled substances:
                 Controlled Substance                           Schedule
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 43 of 63 PageID 313



                   Coca Leaves (9040)                      II

 Thebaine (9333)                                           II

 Opium, raw (9600)                                         II

 Noroxymorphone (9668)                                     II

 Poppy Straw Concentrate (9670)                            II

 Fentanyl (9801)                                           II
The company plans to import thebaine derivatives and fentanyl as reference standards.
     The company plans to import the remaining listed controlled substances as raw
materials, to be used in the manufacture of bulk controlled substances, for distribution to
its customers. Placement of these drug codes onto the company's registration does not
translate into automatic approval of subsequent permit applications to import controlled
                                        substances.
 Approval of permit applications will occur only when the registrant's business activity is
   consistent with what is authorized under​ ​21 U.S.C. 952​(a)(2). Authorization will not
    extend to the import of FDA approved or non-approved finished dosage forms for
                                     commercial sale.
                                  Dated: April 11, 2016.
                                    Louis J. Milione,
                             Deputy Assistant Administrator.




                                        Exhibit 19

The Attorney General has delegated her authority under the Controlled Substances Act
 to the Administrator of the Drug Enforcement Administration (DEA), 28 CFR 0.100(b).
    Authority to exercise all necessary functions with respect to the promulgation and
   implementation of​ ​21 CFR part 1301​, incident to the registration of manufacturers,
 distributors, dispensers, importers, and exporters of controlled substances (other than
  final orders in connection with suspension, denial, or revocation of registration) has
been redelegated to the Deputy Assistant Administrator of the DEA Office of Diversion
   Control ("Deputy Assistant Administrator") pursuant to section 7 of 28 CFR part 0,
                                  appendix to subpart R.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19             Page 44 of 63 PageID 314


  In accordance with​ ​21 CFR 1301.33​(a), this is notice that on September 3, 2015,
 Johnson Matthey, Inc., Pharmaceuticals Materials, 900 River Road, Conshohocken,
                          Pennsylvania 19428 applied to be
                                   [[Page 3476]]
    registered as a bulk manufacturer of the following basic classes of controlled
                                    substances:
                 Controlled Substance                          Schedule

          Gamma Hydroxybutyric Acid (2010)                I

Amphetamine (1100)                                        II

Methylphenidate (1724)                                    II

Codeine (9050)                                            II

Oxycodone (9143)                                          II

Diphenoxylate (9170)                                      II

Hydrocodone (9193)                                        II

Meperidine (9230)                                         II

Methadone (9250)                                          II

Methadone intermediate (9254)                             II

Morphine (9300)                                           II

Thebaine (9333)                                           II
     The company plans to manufacture the listed controlled substances in bulk for
distribution and sale to its customers. The thebaine (9333) will be used to manufacture
              other controlled substances for sale in bulk to its customers.
                                 Dated: January 13, 2016.
                                    Louis J. Milione,
                              Deputy Assistant Administrator.




                                     Exhibit 20
                                Colorado Constitution
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 45 of 63 PageID 315


        Article XVIII, Section 16: Personal Use and Regulation of Marijuana, Colorado
                                              Constitution
         (1) PURPOSE AND FINDINGS. (a) In the interest of the efficient use of law
        enforcement resources, enhancing revenue for public purposes, and individual
 freedom, the people of the state of Colorado find and declare that the use of marijuana
    should be legal for persons twenty-one years of age or older and taxed in a manner
similar to alcohol. (b) In the interest of the health and public safety of our citizenry, the
      people of the state of Colorado further find and declare that marijuana should be
regulated in a manner similar to alcohol so that: (I) Individuals will have to show proof
 of age before purchasing marijuana; (II) Selling, distributing, or transferring marijuana
  to minors and other individuals under the age of twenty-one shall remain illegal; (III)
Driving under the influence of marijuana shall remain illegal; (IV) Legitimate, taxpaying
    business people, and not criminal actors, will conduct sales of marijuana; and (V)
      Marijuana sold in this state will be labeled and subject to additional regulations to
    ensure that consumers are informed and protected. (c) In the interest of enacting
   rational policies for the treatment of all variations of the cannabis plant, the people of
  Colorado further find and declare that industrial hemp should be regulated separately
             from strains of cannabis with higher delta-9 tetrahydrocannabinol (THC)
 concentrations. (d) The people of the state of Colorado further find and declare that it
      is necessary to ensure consistency and fairness in the application of this section
     throughout the state and that, therefore, the matters addressed by this section are,
 except as specified herein, matters of statewide concern. (2) DEFINITIONS. As used
in this section, unless the context otherwise requires, (a) "Colorado Medical Marijuana
                       Code" means article 43.3 of title 12, Colorado Revised
      Statutes. (b) "Consumer" means a person twenty-one years of age or older who
   purchases marijuana or marijuana products for personal use by persons twenty-one
       years of age or older, but not for resale to others. (c) "Department" means the
 department of revenue or its successor agency. (d) "Industrial hemp" means the plant
      of the genus cannabis and any part of such plant, whether growing or not, with a
  delta-9 tetrahydrocannabinol concentration that does not exceed three-tenths percent
  on a dry weight basis. (e) "Locality" means a county, municipality, or city and county.
       (f) "Marijuana" or "marihuana" means all parts of the plant of the genus cannabis
     whether growing or not, the seeds thereof, the resin extracted from any part of the
plant, and every compound, manufacture, salt, derivative, mixture, or preparation of the
          plant, its seeds, or its resin, including marihuana concentrate. "Marijuana" or
  "marihuana" does not include industrial hemp, nor does it include fiber produced from
    the stalks, oil, or cake made from the seeds of the plant, sterilized seed of the plant
  which is incapable of germination, or the weight of any other ingredient combined with
  marijuana to prepare topical or oral administrations, food, drink, or other product. (g)
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 46 of 63 PageID 316


"Marijuana accessories" means any equipment, products, or materials of any kind which
    are used, intended for use, or designed for use in planting, propagating, cultivating,
 growing, harvesting, composting, manufacturing, compounding, converting, producing,
 processing, preparing, testing, analyzing, packaging, repackaging, storing, vaporizing,
  or containing marijuana, or for ingesting, inhaling, or otherwise introducing marijuana
   into the human body. (h) "Marijuana cultivation facility" means an entity licensed to
cultivate, prepare, and package marijuana and sell marijuana to retail marijuana stores,
       to marijuana product manufacturing facilities, and to other marijuana cultivation
     facilities, but not to consumers. (i) "Marijuana establishment" means a marijuana
      cultivation facility, a marijuana testing facility, a marijuana product manufacturing
facility, or a retail marijuana store. (j) "Marijuana product manufacturing facility" means
        an entity licensed to purchase marijuana; manufacture, prepare, and package
                      marijuana products; and sell marijuana and marijuana
     products to other marijuana product manufacturing facilities and to retail marijuana
stores, but not to consumers. (k) "Marijuana products" means concentrated marijuana
products and marijuana products that are comprised of marijuana and other ingredients
  and are intended for use or consumption, such as, but not limited to, edible products,
    ointments, and tinctures. (l) "Marijuana testing facility" means an entity licensed to
     analyze and certify the safety and potency of marijuana. (m) "Medical marijuana
    center" means an entity licensed by a state agency to sell marijuana and marijuana
     products pursuant to section 14 of this article and the Colorado Medical Marijuana
   Code. (n) "Retail marijuana store" means an entity licensed to purchase marijuana
       from marijuana cultivation facilities and marijuana and marijuana products from
marijuana product manufacturing facilities and to sell marijuana and marijuana products
 to consumers. (o) "Unreasonably impracticable" means that the measures necessary
  to comply with the regulations require such a high investment of risk, money, time, or
     any other resource or asset that the operation of a marijuana establishment is not
  worthy of being carried out in practice by a reasonably prudent businessperson. (3)
    PERSONAL USE OF MARIJUANA. Notwithstanding any other provision of law, the
  following acts are not unlawful and shall not be an offense under Colorado law or the
law of any locality within Colorado or be a basis for seizure or forfeiture of assets under
   Colorado law for persons twenty-one years of age or older: (a) Possessing, using,
  displaying, purchasing, or transporting marijuana accessories or one ounce or less of
    marijuana. (b) Possessing, growing, processing, or transporting no more than six
marijuana plants, with three or fewer being mature, flowering plants, and possession of
  the marijuana produced by the plants on the premises where the plants were grown,
  provided that the growing takes place in an enclosed, locked space, is not conducted
   openly or publicly, and is not made available for sale. (c) Transfer of one ounce or
                less of marijuana without remuneration to a person who is twenty
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 47 of 63 PageID 317


 one years of age or older. (d) Consumption of marijuana provided that nothing in this
 section shall permit consumption that is conducted openly and publicly or in a manner
that endangers others. (e) Assisting another person who is twenty-one years of age or
older in any of the acts described in paragraphs (a) through (d) of this subsection. (4)
 LAWFUL OPERATION OF MARIJUANA-RELATED FACILITIES. Notwithstanding any
  other provision of law, the following acts are not unlawful and shall not be an offense
 under Colorado law or be a basis for seizure or forfeiture of assets under Colorado law
      for persons twenty-one years of age or older: (a) Manufacture, possession, or
   purchase of marijuana accessories or the sale of marijuana accessories to a person
  who is twenty-one years of age or older. (b) Possessing, displaying, or transporting
  marijuana or marijuana products; purchase of marijuana from a marijuana cultivation
       facility; purchase of marijuana or marijuana products from a marijuana product
  manufacturing facility; or sale of marijuana or marijuana products to consumers, if the
   person conducting the activities described in this paragraph has obtained a current,
  valid license to operate a retail marijuana store or is acting in his or her capacity as an
       owner, employee or agent of a licensed retail marijuana store. (c) Cultivating,
  harvesting, processing, packaging, transporting, displaying, or possessing marijuana;
   delivery or transfer of marijuana to a marijuana testing facility; selling marijuana to a
     marijuana cultivation facility, a marijuana product manufacturing facility, or a retail
marijuana store; or the purchase of marijuana from a marijuana cultivation facility, if the
   person conducting the activities described in this paragraph has obtained a current,
 valid license to operate a marijuana cultivation facility or is acting in his or her capacity
     as an owner, employee, or agent of a licensed marijuana cultivation facility. (d)
       Packaging, processing, transporting, manufacturing, displaying, or possessing
       marijuana or marijuana products; delivery or transfer of marijuana or marijuana
    products to a marijuana testing facility; selling marijuana or marijuana products to a
   retail marijuana store or a marijuana product manufacturing facility; the purchase of
       marijuana from a marijuana cultivation facility; or the purchase of marijuana or
     marijuana products from a marijuana product manufacturing facility, if the person
     conducting the activities described in this paragraph has obtained a current, valid
                      license to operate a marijuana product manufacturing
 facility or is acting in his or her capacity as an owner, employee, or agent of a licensed
     marijuana product manufacturing facility. (e) Possessing, cultivating, processing,
   repackaging, storing, transporting, displaying, transferring or delivering marijuana or
    marijuana products if the person has obtained a current, valid license to operate a
  marijuana testing facility or is acting in his or her capacity as an owner, employee, or
agent of a licensed marijuana testing facility. (f) Leasing or otherwise allowing the use
 of property owned, occupied or controlled by any person, corporation or other entity for
any of the activities conducted lawfully in accordance with paragraphs (a) through (e) of
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19             Page 48 of 63 PageID 318


 this subsection. (5) REGULATION OF MARIJUANA. (a) Not later than July 1, 2013,
   the department shall adopt regulations necessary for implementation of this section.
   Such regulations shall not prohibit the operation of marijuana establishments, either
 expressly or through regulations that make their operation unreasonably impracticable.
  Such regulations shall include: (I) Procedures for the issuance, renewal, suspension,
and revocation of a license to operate a marijuana establishment, with such procedures
       subject to all requirements of article 4 of title 24 of the Colorado Administrative
Procedure Act or any successor provision; (II) A schedule of application, licensing and
renewal fees, provided, application fees shall not exceed five thousand dollars, with this
  upper limit adjusted annually for inflation, unless the department determines a greater
fee is necessary to carry out its responsibilities under this section, and provided further,
an entity that is licensed under the Colorado Medical Marijuana Code to cultivate or sell
   marijuana or to manufacture marijuana products at the time this section takes effect
  and that chooses to apply for a separate marijuana establishment license shall not be
      required to pay an application fee greater than five hundred dollars to apply for a
  license to operate a marijuana establishment in accordance with the provisions of this
  section; (III) Qualifications for licensure that are directly and demonstrably related to
 the operation of a marijuana establishment; (IV) Security requirements for marijuana
   establishments; (V) Requirements to prevent the sale or diversion of marijuana and
                                     marijuana products to
   persons under the age of twenty-one; (VI) Labeling requirements for marijuana and
marijuana products sold or distributed by a marijuana establishment; (VII) Health and
   safety regulations and standards for the manufacture of marijuana products and the
 cultivation of marijuana; (VIII) Restrictions on the advertising and display of marijuana
       and marijuana products; and (IX) Civil penalties for the failure to comply with
    regulations made pursuant to this section. (b) In order to ensure the most secure,
  reliable, and accountable system for the production and distribution of marijuana and
  marijuana products in accordance with this subsection, in any competitive application
   process the department shall have as a primary consideration whether an applicant:
     (I) Has prior experience producing or distributing marijuana or marijuana products
  pursuant to section 14 of this article and the Colorado Medical Marijuana Code in the
   locality in which the applicant seeks to operate a marijuana establishment; and (II)
   Has, during the experience described in subparagraph (I), complied consistently with
   section 14 of this article, the provisions of the Colorado Medical Marijuana Code and
    conforming regulations. (c) In order to ensure that individual privacy is protected,
 notwithstanding paragraph (a), the department shall not require a consumer to provide
      a retail marijuana store with personal information other than government-issued
identification to determine the consumer's age, and a retail marijuana store shall not be
      required to acquire and record personal information about consumers other than
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19                Page 49 of 63 PageID 319


information typically acquired in a financial transaction conducted at a retail liquor store.
  (d) The general assembly shall enact an excise tax to be levied upon marijuana sold or
         otherwise transferred by a marijuana cultivation facility to a marijuana product
       manufacturing facility or to a retail marijuana store at a rate not to exceed fifteen
         percent prior to January 1, 2017 and at a rate to be determined by the general
     assembly thereafter, and shall direct the department to establish procedures for the
     collection of all taxes levied. Provided, the first forty million dollars in revenue raised
                    annually from any such excise tax shall be credited to the
   Public School Capital Construction Assistance Fund created by article 43.7 of title 22,
C.R.S., or any successor fund dedicated to a similar purpose. Provided further, no such
       excise tax shall be levied upon marijuana intended for sale at medical marijuana
centers pursuant to section 14 of this article and the Colorado Medical Marijuana Code.
   (e) Not later than October 1, 2013, each locality shall enact an ordinance or regulation
     specifying the entity within the locality that is responsible for processing applications
   submitted for a license to operate a marijuana establishment within the boundaries of
     the locality and for the issuance of such licenses should the issuance by the locality
        become necessary because of a failure by the department to adopt regulations
     pursuant to paragraph (a) or because of a failure by the department to process and
     issue licenses as required by paragraph (g). (f) A locality may enact ordinances or
     regulations, not in conflict with this section or with regulations or legislation enacted
   pursuant to this section, governing the time, place, manner and number of marijuana
   establishment operations; establishing procedures for the issuance, suspension, and
     revocation of a license issued by the locality in accordance with paragraph (h) or (i),
  such procedures to be subject to all requirements of article 4 of title 24 of the Colorado
     Administrative Procedure Act or any successor provision; establishing a schedule of
        annual operating, licensing, and application fees for marijuana establishments,
 provided, the application fee shall only be due if an application is submitted to a locality
     in accordance with paragraph (i) and a licensing fee shall only be due if a license is
       issued by a locality in accordance with paragraph (h) or (i); and establishing civil
      penalties for violation of an ordinance or regulation governing the time, place, and
  manner of a marijuana establishment that may operate in such locality. A locality may
           prohibit the operation of marijuana cultivation facilities, marijuana product
   manufacturing facilities, marijuana testing facilities, or retail marijuana stores through
    the enactment of an ordinance or through an initiated or referred measure; provided,
       any initiated or referred measure to prohibit the operation of marijuana cultivation
 facilities, marijuana product manufacturing facilities, marijuana testing facilities, or retail
     marijuana stores must appear on a general election ballot during an even numbered
 year. (g) Each application for an annual license to operate a marijuana establishment
  shall be submitted to the department. The department shall: (I) Begin accepting and
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 50 of 63 PageID 320


  processing applications on October 1, 2013; (II) Immediately forward a copy of each
   application and half of the license application fee to the locality in which the applicant
                          desires to operate the marijuana establishment;
    (III) Issue an annual license to the applicant between forty-five and ninety days after
 receipt of an application unless the department finds the applicant is not in compliance
 with regulations enacted pursuant to paragraph (a) or the department is notified by the
 relevant locality that the applicant is not in compliance with ordinances and regulations
made pursuant to paragraph (f) and in effect at the time of application, provided, where
a locality has enacted a numerical limit on the number of marijuana establishments and
 a greater number of applicants seek licenses, the department shall solicit and consider
   input from the locality as to the locality's preference or preferences for licensure; and
   (IV) Upon denial of an application, notify the applicant in writing of the specific reason
     for its denial. (h) If the department does not issue a license to an applicant within
ninety days of receipt of the application filed in accordance with paragraph (g) and does
    not notify the applicant of the specific reason for its denial, in writing and within such
time period, or if the department has adopted regulations pursuant to paragraph (a) and
has accepted applications pursuant to paragraph (g) but has not issued any licenses by
      January 1, 2014, the applicant may resubmit its application directly to the locality,
        pursuant to paragraph (e), and the locality may issue an annual license to the
   applicant. A locality issuing a license to an applicant shall do so within ninety days of
 receipt of the resubmitted application unless the locality finds and notifies the applicant
  that the applicant is not in compliance with ordinances and regulations made pursuant
 to paragraph (f) in effect at the time the application is resubmitted and the locality shall
       notify the department if an annual license has been issued to the applicant. If an
 application is submitted to a locality under this paragraph, the department shall forward
  to the locality the application fee paid by the applicant to the department upon request
    by the locality. A license issued by a locality in accordance with this paragraph shall
   have the same force and effect as a license issued by the department in accordance
   with paragraph (g) and the holder of such license shall not be subject to regulation or
       enforcement by the department during the term of that license. A subsequent or
    renewed license may be issued under this paragraph on an annual basis only upon
 resubmission to the locality of a new application submitted to the department pursuant
to paragraph (g). Nothing in this paragraph shall limit such relief as may be available to
     an aggrieved party under section 24-4-104, C.R.S., of the Colorado Administrative
       Procedure Act or any successor provision. (i) If the department does not adopt
  regulations required by paragraph (a), an applicant may submit an application directly
   to a locality after October 1, 2013 and the locality may issue an annual license to the
   applicant. A locality issuing a license to an applicant shall do so within ninety days of
            receipt of the application unless it finds and notifies the applicant that the
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19             Page 51 of 63 PageID 321


       applicant is not in compliance with ordinances and regulations made pursuant to
    paragraph (f) in effect at the time of application and shall notify the department if an
      annual license has been issued to the applicant. A license issued by a locality in
      accordance with this paragraph shall have the same force and effect as a license
     issued by the department in accordance with paragraph (g) and the holder of such
  license shall not be subject to regulation or enforcement by the department during the
       term of that license. A subsequent or renewed license may be issued under this
   paragraph on an annual basis if the department has not adopted regulations required
   by paragraph (a) at least ninety days prior to the date upon which such subsequent or
       renewed license would be effective or if the department has adopted regulations
   pursuant to paragraph (a) but has not, at least ninety days after the adoption of such
 regulations, issued licenses pursuant to paragraph (g). (j) Not later than July 1, 2014,
  the general assembly shall enact legislation governing the cultivation, processing and
   sale of industrial hemp. (6) EMPLOYERS, DRIVING, MINORS AND CONTROL OF
  PROPERTY.(a) Nothing in this section is intended to require an employer to permit or
 accommodate the use, consumption, possession, transfer, display, transportation, sale
    or growing of marijuana in the workplace or to affect the ability of employers to have
   policies restricting the use of marijuana by employees. (b) Nothing in this section is
  intended to allow driving under the influence of marijuana or driving while impaired by
      marijuana or to supersede statutory laws related to driving under the influence of
      marijuana or driving while impaired by marijuana, nor shall this section prevent the
    state from enacting and imposing penalties for driving under the influence of or while
 impaired by marijuana. (c) Nothing in this section is intended to permit the transfer of
 marijuana, with or without remuneration, to a person under the age of twenty-one or to
allow a person under the age of twenty-one to purchase, possess, use, transport, grow,
   or consume marijuana. (d) Nothing in this section shall prohibit a person, employer,
  school, hospital, detention facility, corporation or any other entity who occupies, owns
        or controls a property from prohibiting or otherwise regulating the possession,
     consumption, use, display, transfer, distribution, sale, transportation, or growing of
         marijuana on or in that property. (7) MEDICAL MARIJUANA PROVISIONS
  UNAFFECTED. Nothing in this section shall be construed: (a) To limit any privileges
            or rights of a medical marijuana patient, primary caregiver, or licensed
entity as provided in section 14 of this article and the Colorado Medical Marijuana Code;
  (b) To permit a medical marijuana center to distribute marijuana to a person who is not
    a medical marijuana patient; (c) To permit a medical marijuana center to purchase
marijuana or marijuana products in a manner or from a source not authorized under the
       Colorado Medical Marijuana Code; (d) To permit any medical marijuana center
licensed pursuant to section 14 of this article and the Colorado Medical Marijuana Code
  to operate on the same premises as a retail marijuana store; or (e) To discharge the
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19             Page 52 of 63 PageID 322


   department, the Colorado Board of Health, or the Colorado Department of Public
    Health and Environment from their statutory and constitutional duties to regulate
   medical marijuana pursuant to section 14 of this article and the Colorado Medical
     Marijuana Code. (8) SELF-EXECUTING, SEVERABILITY, CONFLICTING
  PROVISIONS. All provisions of this section are self-executing except as specified
     herein, are severable, and, except where otherwise indicated in the text, shall
supersede conflicting state statutory, local charter, ordinance, or resolution, and other
state and local provisions. (9) EFFECTIVE DATE. Unless otherwise provided by this
section, all provisions of this section shall become effective upon official declaration of
the vote hereon by proclamation of the governor, pursuant to section 1(4) of article V.



                                        Exhibit 21
   During the Soviet Era, and especially at the end when the US and the Soviet Union
 were in the middle of the Cold War, Scientific Discoveries on each side became more
isolated from each other and there was a split in the Scientific Communities of the East
and the West and the directions of their Scientific Research. And this split has lasted in
  to today. An example of this is the Russian Perspective on Olympic Athletes Doping.
   Over the last 10-20 years there are a large number of Molecules that have become
    listed as banned for Olympic Athletes, but in Russia they prescribe these kinds of
Molecules to people all across the country. Another example is Piracetam, which in the
   US not considered a Medicine, but it is known to improve cognitive function, and is
                   prescribed in Russia to improve Cognitive function.

   This paper explains some of the Pharmacological Contributions of the Soviet Union
http://www.annualreviews.org/doi/abs/10.1146/annurev.pa.08.040168.000325?journalC
                                   ode=pharmtox.1

   This paper explains some of the Physiological Contributions of the Soviet Union
                   http://www.ncbi.nlm.nih.gov/pubmed/11896000

And because the US had recently dropped a Nuclear Bomb on Japan, the Soviet Union
also did research on the role of Tryptamines as Anti-Radiological medicines which also
     lead to Research into the role of Trypamines, such as Melatonin, in the brain
       http://www.redjournal.org/article/S0360-3016​(04)00246-9/abstract?cc=y=

A lot of people have heard of Government projects where Psychedelics were tested for
different purposes. A well Documented example is Edgewood Arsenal, where an array
of Psychoactive Molecules were tested on volunteers in the Airforce. But many people
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 53 of 63 PageID 323


  do not realize that during this time Psychedelics were being used in Psychiatry with
 great success. The best example is MDMA, now called Ecstasy, which during the 70s
          was considered a Miracle drug for all kinds of Psychiatric treatment.

   These research papers explain the use of Hallucinogenics in Psychiatric therapy
                   http://www.ncbi.nlm.nih.gov/pubmed/7891058
                   http://www.ncbi.nlm.nih.gov/pubmed/9754835
                  http://www.ncbi.nlm.nih.gov/pubmed/16086535

  This paper explains extremely recent research (Published in 2016) into MDMA and
                           Psilocybin in Psychiatric therapy
                   http://www.ncbi.nlm.nih.gov/pubmed/27067625

 This paper shows that Psychedelics like Psilocybin and Mescaline do not cause long
                            term Mental health problems
               http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3747247/

This paper shows where Native Americans who use Peyote (Mescaline) regularly were
       tested against Alcoholics, and the Native Americans showed no deficit in
     neuropsychological performance, while the Alcoholics showed a strong deficit
                   http://www.ncbi.nlm.nih.gov/pubmed/16271313



                                        Exhibit 22
Many people believe that once you have all your Brain Cells, that's it, and from there on
    all you can do is lose them. But that is actually not true. The recent discovery of
 Neurogenesis shows us that new Brain Cells (Neurons) can be formed in the Human
 brain, and the discovery of Synaptogenesis shows that new pathways can be created
 between those Neurons. The difference between these things is that Neurons are the
actual Brain Cell, while Synapses are the electrochemical signals of the Neuron. When
you hear a song and it reminds you of what you were doing the first time you heard that
  song, this is called Cognition. Cogs are the gears in a machine, so Cognition can be
pictures as gears in a machine, where one gear is attached to something that makes it
   spin, but the other gears spin because the first gear is spinning them, and that can
   cause a whole cluster of gears to spin. That is Cognition in your brain also, the first
   spark causes a series of other sparks, and as in the example you hear a song and
    remember what you were doing the first time you heard it. This happens along a
pathway of Neurons via their Synaptic signaling, the Synapses create the pathways, so
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19           Page 54 of 63 PageID 324


 with Neurogenesis you have more Neurons and with Synaptogenesis you can create
                                 new pathways.

 In your brain you have an Endocannabinoid System (ECS), and it has shown to play an
important role in different Neural functions. These papers explain some of the things the
                         ECS plays a role in, including Neurogensis
           http://link.springer.com/chapter/10.1007%2F978-0-387-74349-3_12
                            http://www.jci.org/articles/view/25509

             This paper includes a full explanation of what Neurogenesis is
                http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3106107/

 It has also been shown that the Endocannabinoid called 2-AG has been proven to be
able to protect the brain from brain damage in the case of a Traumatic Brain Injury and
                                 can stop brain swelling.
  This study was done in 2001 and shows that it protects the brain from brain damage
                     http://www.ncbi.nlm.nih.gov/pubmed/11586361

  This study was done in 2003 and shows that it can reverse brain swelling (Edema)
which happens to people in a Coma and is a major cause of death in a Coma, or after a
                                       Stroke.
                   http://www.ncbi.nlm.nih.gov/pubmed/14753451

                This study also shows that is can reverse brain swelling
                    http://www.ncbi.nlm.nih.gov/pubmed/15729296

                There is even a Patent for 2-AG that says what it does
              https://www.google.com/patents/WO2001097793A2?cl=en

      These research papers explain how Cannabinoids act as a Neuroprotectant
                   http://www.ncbi.nlm.nih.gov/pubmed/15837565
                 http://science.sciencemag.org/content/302/5642/84

 Synaptogenesis is connected to Neurogenesis in Cognition, but they are 2 completely
   different things. Synaptogenesis has to do with Dendrites. Dendrites are arms that
  extend from your Neurons and allow the electrochemically signaling between cells.
                      Synaptogenesis is achieved using Ampakines.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 55 of 63 PageID 325


   This Paper explains how Ampakines create new pathways within hours, and how
               Ampakines could eventually replace MAOIs and SSRIs.
               http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3622786/
               http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3195863/



                                     Exhibit 23
 Here are some examples of Hindus, just to show that you do not have to be from India
                                   to be Hindu:

                                      Tulsi Gabbard
                                       Julia Roberts
                                      John Coltrane
                                     Elizabeth Gilbert
                                            MIA
                                     George Harrison
                                       Jerry Garcia
                                      Ravi Coltrane
                                      Alice Coltrane
                                      Ricky Williams
                                        JD Salinger
                                     John McLaughlin​



                                          Exhibit 24
 "This life of yours which you are living is not merely a piece of this entire existence, but
in a certain sense the whole; only this whole is not constituted that it can be surveyed in
one single glance. This, as we know, is that sacred, mystic formula which is yet really so
  simple and so clear; tat tvam asi, this is you. Or, again, in such words as 'I am in the
                east and west, I am above and below, I am this entire world"
                                     -Erwin Schrodinger

     "All perceptible matter comes from... a primary substance, or tenuity beyond
 conception, filling all space, the Akasha (आकाश) or luminferous ether, which is acted
    upon by the life giving Prana ( ाण) or creative force, calling into existence, in
                     never-ending cycles all things and phenomena."
                                       -Nikola Tesla
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19           Page 56 of 63 PageID 326


                                    Exhibit 25
     Applications To Become Registered Under the Controlled Substances Act To
         Manufacture Marijuana To Supply Researchers in the United States




                                  AGENCY:
               Drug Enforcement Administration, Department of Justice.



                                   ACTION:
                                   Policy statement.



                                SUMMARY:
To facilitate research involving marijuana and its chemical constituents, DEA is adopting
   a new policy that is designed to increase the number of entities registered under the
 Controlled Substances Act (CSA) to grow (manufacture) marijuana to supply legitimate
 researchers in the United States. This policy statement explains how DEA will evaluate
   applications for such registration consistent with the CSA and the obligations of the
            United States under the applicable international drug control treaty.



                                    DATES:
                                   August 12, 2016.
                                   Start Further Info



FOR FURTHER INFORMATION CONTACT:
Michael J. Lewis, Office of Diversion Control, Drug Enforcement Administration; Mailing
    Address: 8701 Morrissette Drive, Springfield, Virginia 22152; Telephone: (202)
                                       598-6812.
            End Further Info End Preamble Start Supplemental Information
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19             Page 57 of 63 PageID 327




        SUPPLEMENTARY INFORMATION:
                                    Background
                        Reasons for This Policy Statement
There is growing public interest in exploring the possibility that marijuana or its chemical
  constituents may be used as potential treatments for certain medical conditions. The
   Federal Food, Drug and Cosmetic Act requires that before a new drug is allowed to
 enter the U.S. market, it must be demonstrated through adequate and well-controlled
   clinical trials to be both safe and effective for its intended uses. Congress long ago
   established this process, recognizing that it was essential to protect the health and
                                  welfare of the American people.
   Although no drug product made from marijuana has yet been shown to be safe and
    effective in such clinical trials, DEA—along with the Food and Drug Administration
  (FDA) and the National Institutes of Health (NIH)—fully supports expanding research
        into the potential medical utility of marijuana and its chemical constituents.​[​1​]
 There are a variety of factors that influence whether and to what extent such research
  takes place. Some of the key factors—such as funding—are beyond DEA's control.​[​2​]
 However, one of the ways DEA can help to facilitate research involving marijuana is to
take steps, within the framework of the CSA and U.S. treaty obligations, to increase the
                      lawful supply of marijuana available to researchers.
      For nearly 50 years, the United States has relied on a single grower to produce
  marijuana used in research. This grower operates under a contract with the National
  Institute on Drug Abuse (NIDA). This longstanding arrangement has historically been
considered by the U.S. Government to be the best way to satisfy our nation's obligations
under the applicable international drug control treaty, as discussed in more detail below.
For most of the nearly 50 years that this single marijuana grower arrangement has been
     in existence, the demand for research-grade marijuana in the United States was
     relatively limited—and the single grower was able to meet such limited demand.
       However, in recent years, there has been greater public interest in expanding
 marijuana-related research, particularly with regard to certain chemical constituents in
                                 the plant known as cannabinoids.
   The term “cannabinoids” generally refers to those chemicals unique to the cannabis
 plant (marijuana).​[​3​] ​To date, more than 100 different cannabinoids have been found in
     the plant. One such cannabinoid—known as cannabidiol or CBD—has received
     increased attention in recent years. Although the effects of CBD are not yet fully
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 58 of 63 PageID 328


   understood by scientists, and research is ongoing in this area, some studies suggest
 that CBD may have uses in the treatment of seizures and other neurological disorders.
 A growing number of researchers have expressed interest in conducting research with
extracts of marijuana that have a particular percentage of CBD and other cannabinoids.
   DEA fully supports research in this area. Based on discussions with NIDA and FDA,
   DEA has concluded that the best way to satisfy the current researcher demand for a
   variety of strains of marijuana and cannabinoid extracts is to increase the number of
federally authorized marijuana growers. To achieve this result, DEA, in consultation with
NIDA and FDA, has developed a new approach to allow additional marijuana growers to
  apply to become registered with DEA, while upholding U.S. treaty obligations and the
     CSA. This policy statement explains the new approach, provides details about the
process by which potential growers may apply for a DEA registration, and describes the
  steps they must take to ensure their activity will be carried out in conformity with U.S.
                               treaty obligations and the CSA.
The historical system, under which NIDA relied on one grower to supply marijuana on a
  contract basis, was designed primarily to supply marijuana for use in federally funded
 research—not for commercial product development. Thus, under the historical system,
  there was no clear legal pathway for commercial enterprises to produce marijuana for
     product development. In contrast, under the new approach explained in this policy
    statement, persons may become registered with DEA to grow marijuana not only to
 supply federally funded or other academic researchers, but also for strictly commercial
      endeavors funded by the private sector and aimed at drug product development.
 Likewise, under the new approach, should the state of scientific knowledge advance in
     the future such that a marijuana-derived drug is shown to be safe and effective for
  medical use, pharmaceutical firms will have a legal means of producing such drugs in
               the United States—independent of the NIDA contract process.


                             Legal Considerations
                             Applicable CSA Provisions
    Under the CSA, all persons who seek to manufacture or distribute a controlled
  substance must apply for a DEA registration.​ ​21 U.S.C. 822​(a)(1). Applications by
persons seeking to grow Start Printed Page 53847marijuana to supply researchers are
governed by​ ​21 U.S.C. 823​(a); s ​ee generally​ ​76 FR 51403​ (2011);​ ​74 FR 2101​ (2009).
Under section 823(a), for DEA to grant a registration, two conditions must be satisfied:
     (1) The registration must be consistent with the public interest (based on the
enumerated criteria listed in section 823(a)) and (2) the registration must be consistent
  with U.S. obligations under the Single Convention on Narcotic Drugs, 1961 (Single
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19              Page 59 of 63 PageID 329


 Convention). An applicant seeking registration under section 823(a) has “the burden of
       proving that the requirements for such registration pursuant to [this section] are
    satisfied.”​ ​21 CFR 1301.44​(a). Although each application for registration that DEA
          receives will be evaluated individually based on its own merit, some general
                               considerations warrant mention here.
First, while it is DEA's intention to increase the number of registered marijuana growers
who will be supplying U.S. researchers, the CSA does not authorize DEA to register an
unlimited number of manufacturers. As subsection 823(a)(1) provides, DEA is obligated
 to register only the number of bulk manufacturers of a given schedule I or II controlled
substance that is necessary to “produce an adequate and uninterrupted supply of these
 substances under adequately competitive conditions for legitimate medical, scientific,
  research, and industrial purposes.” ​See​ 74 FR at 2127-2130 (discussing meaning of
   subsection 823(a)(1)). This provision is based on the long-established principle that
      having fewer registrants of a given controlled substances tends to decrease the
                                       likelihood of diversion.
 Consistent with subsection 823(a)(1), DEA will evaluate each application it receives to
 determine whether adding such applicant to the list of registered growers is necessary
 to provide an adequate and uninterrupted supply of marijuana (including extracts and
                other derivatives thereof) to researchers in the United States.​[​4​]
  Second, as with any application submitted pursuant to section 823(a), in determining
 whether the proposed registration would be consistent with the public interest, among
       the factors to be considered are whether the applicant has previous experience
     handling controlled substances in a lawful manner and whether the applicant has
engaged in illegal activity involving controlled substances. In this context, illegal activity
    includes any activity in violation of the CSA (regardless of whether such activity is
 permissible under State law) as well as activity in violation of State or local law. While
past illegal conduct involving controlled substances does not automatically disqualify an
                applicant, it may weigh heavily against granting the registration.
Third, given the in-depth nature of the analysis that the CSA requires DEA to conduct in
     evaluating these applications, applicants should anticipate that, in addition to the
      information requested in the application itself, they will be asked to submit other
  information germane to the application in accordance with​ ​21 CFR 1301.15​. This will
        include, among other things, detailed information regarding an applicant's past
 experience in the manufacture of controlled substances. In addition, applicants will be
      asked to provide a written explanation of how they believe they would be able to
       augment the nation's supply of research-grade marijuana within the meaning of
subsection 823(a)(1). Applicants may be asked to provide additional written support for
     their application and other information that DEA deems relevant in evaluating the
                                 application under section 823(a).
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19               Page 60 of 63 PageID 330




                                 Treaty Considerations
       As stated above, DEA may only issue a registration to grow marijuana to supply
      researchers if the registration is consistent with U.S. obligations under the Single
Convention. Although this policy document will not list all of the applicable requirements
          of the Single Convention,​[​5​] ​the following is a summary of some of the key
                                             considerations.
     Under articles 23 and 28 of the Single Convention, a party (​i.e.,​ a country that is a
     signatory to the treaty) that allows the cultivation of cannabis for lawful uses (​e.g.,
                               FDA-authorized clinical trials) must:
     (a) Designate the areas in which, and the plots of land on which, cultivation of the
          cannabis plant for the purpose of producing cannabis shall be permitted;
                   (b) License cultivators authorized to cultivate cannabis;
     (c) Specify through such licensing the extent of the land on which the cultivation is
                                                permitted;
  (d) Purchase and take physical possession of all cannabis crops from all cultivators as
      soon as possible, but not later than four months after the end of the harvest; and
  (e) Have the exclusive right of importing, exporting, wholesale trading and maintaining
                                         stocks of cannabis.
  As DEA has stated in a prior publication, DEA carries out those functions of article 23,
   paragraph 2, that are encompassed by the DEA registration system (paragraphs (a)
    through (c) above), and NIDA carries out those functions relating to purchasing the
  marijuana and maintaining a monopoly over the wholesale distribution (paragraphs (d)
                                and (e) above).​[​6​] ​76 FR at 51409.
As indicated, DEA's historical approach to ensuring compliance with the foregoing treaty
 requirements was to limit the registration of marijuana growers who supply researchers
to those entities that operate under a contract with NIDA. Under this historical approach,
 the grower could be considered an extension of NIDA and thus all marijuana produced
   by the grower was effectively owned by NIDA, with NIDA controlling all distribution to
                                              researchers.
   However, as further indicated, DEA has concluded, based on discussions with NIDA
  and FDA, that it would be beneficial for research to allow additional marijuana growers
   outside the NIDA-contract system, provided this could be accomplished in a manner
    consistent with the CSA and the treaty. Toward this end, DEA took into account the
     following statement contained in the official commentary to the Single Convention:
Countries . . . which produce . . . cannabis . . . , [i]n so far as they permit private farmers
    to cultivate the plants . . . , cannot establish with sufficient exactitude the quantities
      harvested by individual producers. If they allowed the sale of the crops to private
    traders, they would not be in a position to ascertain with reasonable exactitude the
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19            Page 61 of 63 PageID 331


   amounts which enter their controlled trade. The effectiveness of their control régime
   would thus be considerably weakened. In fact, experience has shown that permitting
 licensed private traders to purchase the crops results in diversion of large quantities of
    drugs into illicit channels. . . . [T]he acquisition of the crops and the wholesale and
 international trade in these agricultural products cannot be entrusted to private traders,
 but must be undertaken by governmental authorities in the producing countries. Article
23 . . . and article 28 . . . therefore require a government monopoly of the wholesale and
international trade in the agricultural product in question in the country which authorizes
                                           its production.
                         Commentary at 278Start Printed Page 53848
     Given the foregoing considerations, DEA believes it would be consistent with the
  purposes of articles 23 and 28 of the Single Convention for DEA to register marijuana
     growers outside of the NIDA-contract system to supply researchers, ​provided the
 growers agree that they may only distribute marijuana with prior, written approval from
   DEA.​ In other words, in lieu of requiring the growers to operate under a contract with
    NIDA, a registered grower will be permitted to operate independently, provided the
 grower agrees (through a written memorandum of agreement with DEA) that it will only
    distribute marijuana with prior, written approval from DEA. DEA believes this new
approach will succeed in avoiding one of the scenarios the treaty is designed to prevent:
   Private parties trading in marijuana outside the supervision or direction of the federal
                                            government.
    Also, consistent with the purposes and structure of the CSA, persons who become
   registered to grow marijuana to supply researchers will only be authorized to supply
DEA-registered researchers whose protocols have been determined by the Department
   of Health and Human Services (HHS) to be scientifically meritorious. ​See​ ​21 U.S.C.
823​(f). In 2015, HHS announced the details of its current policy for evaluating the merits
               of research protocols involving marijuana.​ ​80 FR 35960​ (2015).
      Finally, potential applicants should note that any entity granted a registration to
       manufacture marijuana to supply researchers will be subject to all applicable
requirements of the CSA and DEA regulations, including those relating to quotas, record
                      keeping, order forms, security, and diversion control.


                    How To Apply for a Registration
  Persons interested in applying for a registration to become a bulk manufacturer of
marijuana to supply legitimate researchers can find instructions and the application form
      by going to the DEA Office of Diversion Control Web site registration page at
  www.deadiversion.usdoj.gov/d   ​ rugreg/​index.html#regapps​.​ Applicants will need to
                                    submit Form 225.
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19             Page 62 of 63 PageID 332




          Note Regarding the Nature of This Document
This document is a general statement of DEA policy. While this document reflects how
 DEA intends to implement the relevant statutory and regulatory provisions, it does not
establish a rule that is binding on any member of the public. Any person who applies for
 a registration to grow marijuana (as with any other applicant for registration under the
CSA) is entitled to due process in the consideration of the application by the Agency. To
   ensure such due process, the CSA provides that, before taking action to deny an
application for registration, DEA must serve upon the applicant an order to show cause
  why the application should not be denied, which shall provide the applicant with an
       opportunity to request a hearing on the application in accordance with the
                     Administrative Procedure Act.​ ​21 U.S.C. 824​(c).
                                      Start Signature
                                   Dated: July 25, 2016.
                                     Chuck Rosenberg,
                                    Acting Administrator.
                       End Signature End Supplemental Information



                                   Footnotes
  1. There are two FDA-approved drugs that contain a synthetic form of dronabinol,
 which is one of the chemicals found in marijuana. These drugs are Marinol (which the
    FDA approved for the treatment of nausea and vomiting associated with cancer
chemotherapy, and for the treatment of anorexia associated with weight loss in patients
  with AIDS) and Syndros (which was approved for the same indications as Marinol).
                                      Back to Citation
    2. Funding may actually be the most important factor in whether research with
marijuana (or any other experimental drug) takes place. What appears to have been the
  greatest spike in marijuana research in the United States occurred shortly after the
  State of California enacted legislation in 1999 to fund such research. Specifically, in
  1999, California enacted a law that established the “California Marijuana Research
 Program” to develop and conduct studies on the potential medical utility of marijuana.
 Cal. Health & Safety Code § 11362.9. The state legislature appropriated a total of $9
   million for the marijuana research studies. Over the next five years, DEA received
applications for registration in connection with at least 17 State-sponsored pre-clinical or
  clinical studies of marijuana (all of which DEA granted).​ ​74 FR 2101​, 2105 (2009).
Case 3:19-cv-01151-N-BK Document 17 Filed 06/11/19          Page 63 of 63 PageID 333


   However, it appears that once the State stopped funding the research, the studies
                                           ended.
                                       Back to Citation
   3. An acceptable and broader definition of “cannabinoids” includes not only those
  chemicals unique to the cannabis plant but also their derivatives and transformation
                                          products.
                                       Back to Citation
   4. In making this determination, DEA will consult with NIH and FDA, as warranted.
                                       Back to Citation
5. A detailed explanation of the relevant Single Convention requirements can be found
                                   in 74 FR at 2114-2118.
                                       Back to Citation
6. In accordance with the CSA, DEA carries out functions that are indirectly related to
  those specified in article 23, paragraph 2(e). For example, DEA controls imports and
        exports of cannabis through the CSA registration and permitting system.
                                       Back to Citation
                      [FR Doc.​ ​2016-17955​ Filed 8-11-16; 8:45 am]
                                 BILLING CODE 4410-09-P
